EXHIBIT 10.2

WIND TURBINE SUPPLY AGREEMENT

between

MADISON GAS AND ELECTRIC COMPANY

as Buyer

and

VESTAS-AMERICAN WIND TECHNOLOGY, INC.

as Supplier

for the

TOP OF IOWA PHASE III PROJECT

Dated as of September 29, 2006

 





ARTICLE 1. DEFINITIONS AND RULES OF INTERPRETATION

1.1

Definitions

1.2

Recitals, Articles, Sections and Exhibits

1.3

Gender

1.4

Successors and Assigns

1.5

Day

1.6

Grammatical Forms

1.7

References to Documents

ARTICLE 2. CONDITIONS PRECEDENT

2.1

Conditions Precedent to Supplier’s Obligations

2.2

Conditions Precedent to Commencement of Equipment Supply Obligations at Project
Site  

ARTICLE 3. SUPPLIER’S OBLIGATIONS

3.1

Supplier’s Obligations to Perform the Equipment Supply Obligations

3.2

Exclusions from Equipment Supply Obligations

3.3

Supplier Permits

3.4

Financing Cooperation

3.5

Security of Turbine Equipment

3.6

Contracts, Documents, and Other Deliverables.

3.7

Project Schedule

3.8

Delivery of Wind Turbine Components.

3.9

Commissioning and Final Completion.

3.10

Consumable Parts

3.11

Standard of Performance of Equipment Supply Obligations

3.12

Supplier’s Manager

3.13

Subcontractors and Vendors

3.14

Cooperation of Supplier, Buyer and BOP Contractors

3.15

Supplier Safety Program

3.16

Emergencies

3.17

Cooperation Regarding Commercial Operation

3.18

Liens.

3.19

Taxes

3.20

Technical Advisors.

ARTICLE 4. CONTRACT PRICE AND PAYMENT

4.1

Contract Price.

4.2

Payment of Contract Price

4.3

Fuel Adjustments

4.4

Equipment Option Adjustment

4.5

Invoicing.

4.6

Disputed Payments

4.7

Late Payments

ARTICLE 5. BUYER’S OBLIGATIONS

5.1

Buyer’s Obligation to Accept and Pay for Equipment Supply Obligations

5.2

Notice to Proceed

5.3

Buyer’s Obligation to Complete Balance of Plant

5.4

Scheduling

5.5

Right of Access.

5.6

Transportation Access.

5.7

Loading, Unloading and Delivery Device Return

5.8

Installation, Assembly, Erection and Mechanical Completion of Turbine Equipment

5.9

Qualifications; Operation

5.10

BOP Contractors

5.11

Cooperation of Supplier, Buyer and BOP Contractors

5.12

Cooperation Regarding Punch List

5.13

Site Storage of Wind Turbines, Equipment and Materials

5.14

Buyer Permits

5.15

Security of Turbine Equipment and Safety

5.16

Traffic

5.17

Standard of Performance of Balance of Plant Work

5.18

Contracts, Documents, and Other Deliverables.

5.19

Buyer’s Manager

5.20

Taxes

5.21

Inspection of Balance of Plant Work

5.22

Hazardous Site Conditions

5.23

Soil and Subsurface Conditions

5.24

FAA Lighting

5.25

Tower Foundation Templates

ARTICLE 6. SCHEDULE

6.1

Commencement

6.2

Delivery Delays.

6.3

Final Completion, SCADA Completion and Punch List

6.4

Payment of Liquidated Damages

6.5

Liquidated Damages Not a Penalty

6.6

Sole and Exclusive Remedy

ARTICLE 7. PROJECT COMPLETION

7.1

Wind Turbine Mechanical Completion

7.2

Wind Turbine Commissioning Completion

7.3

Final Completion

7.4

SCADA Completion

7.5

Buyer Milestone Completion, Notification and Approval.

7.6

Mechanical Completion Date

7.7

Supplier Milestone Completion, Notification and Approval.

7.8

Punch List Preparation

ARTICLE 8. TITLE, RISK OF LOSS, CARE, CUSTODY AND CONTROL  AND SECURITY INTEREST
 

8.1

Transfer of Title and Risk of Loss

8.2

Purchase Money Security Interest.

ARTICLE 9. LICENSE AGREEMENT

9.1

Grant of License

9.2

No Copies

9.3

Proprietary Notices

9.4

No Reverse Engineering

9.5

Prohibited Uses

9.6

Restrictions on Transfer

9.7

Owned by Supplier

9.8

Government End Users

9.9

Export Restrictions

ARTICLE 10. EXCUSABLE EVENTS

10.1

Excusable Events

10.2

Change Order for Excusable Event

10.3

Procedures upon Excusable Event or Force Majeure

10.4

Burden of Proof

10.5

Contract Price Adjustments Due to Force Majeure Events

ARTICLE 11. CHANGE ORDERS

11.1

Change Order

11.2

Change Order Process

11.3

No Change

ARTICLE 12. INSURANCE

ARTICLE 13. LIMITATIONS ON LIABILITY

13.1

Overall Limitation of Liability

13.2

Consequential Damages

13.3

Releases Valid in All Events

13.4

Survival

ARTICLE 14. CONFIDENTIALITY AND PUBLICITY

14.1

Confidential Information.

14.2

Publicity

14.3

Survival

ARTICLE 15. REPRESENTATIONS AND WARRANTIES OF SUPPLIER

15.1

Due Organization; Valid Existence; Qualified to do Business

15.2

Due Authorization

15.3

Execution and Delivery

15.4

Governmental Approvals

15.5

Permits

ARTICLE 16. REPRESENTATIONS AND WARRANTIES OF BUYER

16.1

Due Organization; Valid Existence; Qualified to do Business

16.2

Due Authorization

16.3

Execution and Delivery

16.4

Governmental Approvals

16.5

Permits

16.6

Accuracy of Information

16.7

Correct Project Commercial Information

ARTICLE 17. DEFAULT AND TERMINATION

17.1

Supplier Defaults

17.2

Buyer Defaults

17.3

Cure of an Event of Default

17.4

Event of Default Remedies.

17.5

Termination For Buyer Event of Default

17.6

Termination For Supplier Event of Default

17.7

Termination For Force Majeure Event

17.8

Limitations on Transfer of Title Upon Termination

17.9

Surviving Obligations

ARTICLE 18. INDEMNIFICATION FOR THE EQUIPMENT SUPPLY OBLIGATIONS  AND
INDEMNIFICATION FOR INFRINGEMENT  

18.1

Indemnification By Buyer

18.2

Indemnification By Supplier

18.3

Comparative Negligence

18.4

Indemnity from Liens

18.5

Indemnification Procedure

18.6

Buyer’s Hazardous Substance Indemnity

18.7

Infringement Indemnification

18.8

Availability of Insurance

18.9

Survival

ARTICLE 19. ARBITRATION

19.1

Arbitration Procedure

19.2

Attorneys’ Fees

19.3

Performance During Dispute

19.4

Third Parties

19.5

Language

19.6

Survival

ARTICLE 20. GENERAL PROVISIONS

20.1

Waiver

20.2

Right of Waiver

20.3

Successors and Assigns

20.4

Notices

20.5

Governing Law

20.6

Consent to Jurisdiction

20.7

Amendments

20.8

Entire Agreement

20.9

Certain Expenses

20.10

Conflicting Provisions

20.11

No Partnership Created

20.12

Survival

20.13

Further Assurances

20.14

Counterparts

20.15

NO IMPLIED WARRANTIES

20.16

Headings

20.17

No Rights in Third Parties

20.18

Severability

20.19

Joint Effort

20.20

Effectiveness

20.21

English Language Documents

20.22

Notices, Consents and Approvals in Writing








List of Exhibits

Exhibit A

Scope Description and Division

1.1

Supplier’s Scope of Supply

1.2

Buyer’s Scope of Supply and Work

1.3

Detailed Task Identification and Division in Relation to Interfaces

1.4

Permits

1.5

Lifting and Rigging Tools

Exhibit B

Supplier Milestones and Project Schedule

B.1

Supplier Milestones

B.2

Project Schedule

Exhibit C

Pricing and Invoicing

C.1

Contract Price Specification

C.2

Payment Schedule

C.3

Form of Application for Payment

C.4

Supplier’s Account Information

Exhibit D

Turbine Equipment Specification

D.1

Wind Turbine Specification

D.1.1

General Specification V82 – 1,65 MW

D.1.2

Wind Turbine Single-Line Diagram

D.1.3

Electrical Data

D.1.4

Advanced Grid (LVRT) Option

D.1.5

Low Temperature Package

D.1.6

Power Factor Correction

D.2

SCADA System Technical Specification

D.2.1

SCADA System Description

D.2.2

VestasOnline Business Solutions Hardware Specification

D.2.3

VestasOnline Business Solutions Software Specification

D.3

Tower

D.3.1

Tower Drawing

D.3.2

Tower Foundation Loads, Conduit Placement, Grounding Requirements and Template
Ring Drawing

D.4

Installation Manual

Exhibit E

Balance of Plant Specifications

E.1

Access, Offloading and Storage Specifications

E.2

Fiber Cable Handling Instructions

E.3

Fiber Optic Layout

Exhibit F

Forms of Documents to be Executed and Delivered

F.1

On Effective Date

F.1.1

Form of Service Agreement

F.1.2

Form of Warranty Agreement

F.2

Before Commencement Date

F.2.1

Form of Notice to Proceed

F.2.2

Form of Buyer Parent Guaranty

F.2.3

Form of Supplier Parent Guaranty

F.2.4

Insurance Requirements

F.3

During Delivery, Mechanical Completion and Commissioning

F.3.1

Form of Change Order

F.3.2

Form of Shipping Certificate

F.3.3

Form of Delivery Certificate

F.3.4

Form of Delayed Delivery Certificate

F.3.5

Mechanical Completion Checklist

F.3.6

Form of Mechanical Completion Certificate

F.3.7

Commissioning Completion Checklist

F.3.8

Form of Commissioning Completion Certificate

F.3.9

Form of Delayed Commissioning Completion Certificate

F.3.10

Form of Final Completion Certificate

F.3.11

Form of Delayed Final Completion Certificate

F.3.12

SCADA Completion Checklist

F.3.13

Form of SCADA Completion Certificate

Exhibit G

List of Technical Documentation and Technical Documentation Delivery Schedule

G.1

Supplier Documents and Deliverables

G.2

BOP Documents and Deliverables

Exhibit H

Buyer’s Information

H.1

List of Wind Turbine Coordinates

H.2

Site Plan

H.3

Site Description

H.4

Climatic Data Sheet

H.5

Grid Connection Form

H.6

Electrical One-Line Diagram

Exhibit I

Supplier Safety Program and Site Rules

I.1

Supplier Safety Program

I.2

Supplier Site Rules

Exhibit J

Unloading and Loading Time Periods, Delivery Device Return Schedule and
Demurrage Charges

Exhibit K

Customer Training





WIND TURBINE SUPPLY AGREEMENT

THIS WIND TURBINE SUPPLY AGREEMENT is made and entered into as of September 29,
2006 (the “Effective Date”) by and between Vestas-American Wind Technology,
Inc., a California corporation (hereinafter “Supplier”), and Madison Gas and
Electric Company, a Wisconsin corporation (hereinafter “Buyer”).  Buyer and
Supplier are sometimes hereinafter referred to individually as a “Party” and
together as the “Parties.”

RECITALS:

A.

WHEREAS, Buyer is developing a certain wind turbine electric generating facility
in Town of Joice, Worth County, Iowa (the “Project”) located at the site
described in Exhibit  (the “Project Site”).

B.

WHEREAS, Buyer wishes to obtain and Supplier wishes to supply the Turbine
Equipment, as described herein, and to perform certain commissioning work, as
described herein, for the Project, on the terms and subject to the conditions of
this Agreement.

C.

WHEREAS, Supplier wishes to grant to Buyer, and Buyer wishes to receive from
Supplier, a non-exclusive, limited license to use certain of Supplier’s
intellectual property on the terms and subject to the conditions of this
Agreement.

D.

WHEREAS, upon completion of certain supply and commissioning activities, as
described herein, Buyer wishes to procure from Supplier and Supplier wishes to
provide certain warranties and maintenance services in accordance with the
Warranty Agreement and the Service Agreement being executed concurrently
herewith.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE 2.

DEFINITIONS AND RULES OF INTERPRETATION

2.1

Definitions

.  Initially-capitalized terms used in this Agreement (including the preamble
and Recitals hereto) without other definition shall have the meanings specified
below:

“AAA” has the meaning set forth in Section .

“Access Roads” means the access roads identified in Exhibit  and more
particularly described in Exhibit .

“Actual Hedge Rate” has the meaning set forth in Section .

“Actual Hedging Date” has the meaning set forth in Section .

“Adjustable Portion” has the meaning set forth in Section .

“Affiliate” means, as to a specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person in question.  For the purposes of this
definition, the concept of “control,” when used with respect to any specified
Person, shall signify the possession of the power to direct the management and
policies of such Person, whether through the ownership of voting securities or
partnership or other ownership interests or otherwise.

“Agreement” means this Wind Turbine Supply Agreement including all Exhibits
attached hereto, as the same may be amended, modified or supplemented from time
to time, and any Change Orders agreed to by the Parties.

“Alternate Delivery Location” has the meaning set forth in Section .

“Anticipated Delivery Date” means the anticipated date for delivery of the
relevant Component as specified in the Project Schedule on the Effective Date.

“Anticipated Hedging Date” has the meaning set forth in Section .

“Applicable Laws” means all laws, ordinances, statutes, rules, regulations,
orders, and decrees of any Governmental Authority having jurisdiction over the
Parties hereto, the Project or the Parties’ obligations under this Agreement as
the same may be modified, amended or repealed from time to time.

“Application for Payment” has the meaning set forth in Section .

“Arbitration Notice” has the meaning set forth in Section .

“Balance of Plant Specifications” means the specifications set forth in Exhibit
 and .

“Balance of Plant Work” has the meaning set forth in Section .

“Blade Set” means the Hub and a complete set of three (3) blades for a Wind
Turbine.

“BOP Contract” means any contract, term sheet, memorandum of understanding or
other agreement, whether oral or written, between Buyer and any BOP Contractor.

“BOP Contractor” means those Persons, other than Supplier, with whom Buyer
contracts or subcontracts, to perform work in connection with the Project,
including sub-subcontractors.  “BOP Contractors” may also include Buyer in the
event Buyer elects to perform any work in connection with the Project.

“BOP Documents and Deliverables” has the meaning set forth in Section .

“BOP Requirements” has the meaning set forth in Section .

“Builder’s All- Risk Policy” has the meaning set forth in Exhibit .

“Business Day” means every day other than a Saturday, Sunday or a day on which
banks are required or authorized by law or executive order to close in the State
of Oregon, the State of New York or the State in which the Project is located.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Event of Default” has the meaning set forth in Section .

“Buyer Indemnified Party” has the meaning set forth in Section .

“Buyer Parent” means MGE Energy, Inc., a Wisconsin corporation.

“Buyer Parent Guaranty” means the guaranty issued by Buyer Parent substantially
in the form of Exhibit .

“Buyer Permits” has the meaning set forth in Section .

“Buyer Responsible Parties” has the meaning set forth in Section .

“Buyer’s Manager” has the meaning set forth in Section .

“Change in Law” means (A) after the Effective Date, the enactment, adoption,
promulgation, modification or repeal of any Applicable Law; or (B) the
imposition of any material conditions on the issuance or renewal of any
applicable Permit after the Effective Date (notwithstanding the general
requirements contained in any applicable Permit at the time of application or
issue to comply with future laws, ordinances, codes, rules, regulations or
similar legislation).

“Change Order” has the meaning set forth in Section .

“Change Order Information” has the meaning set forth in Section .

“Climatic Data Sheet” means the fully completed climatic data sheet attached as
Exhibit .

“Collateral” has the meaning set forth in Section .

“Collection Line” means the underground electrical lines and above ground
electrical lines with which the Project is to be interconnected, complete with
junction boxes, splices and other hardware.

“Commencement Date” has the meaning set forth in Section .

“Commissioning” means the performance of those activities described on the
Commissioning Completion Checklist prior to Commissioning Completion.

“Commissioning Completion” has the meaning set forth in Section .

“Commissioning Completion Certificate” means a certificate in the form of
Exhibit .

“Commissioning Completion Checklist” means the checklist attached as Exhibit .

“Commissioning Completion Date” means the earlier of (i) the date on which
Commissioning Completion occurs or is deemed to have occurred for a Wind Turbine
or (ii) the date on which Supplier submits a Delayed Commissioning Completion
Certificate to Buyer for a Wind Turbine in accordance with Section 4.2.4.

“Completion Certificate” means a Shipping Certificate, a Delivery Certificate, a
Delayed Delivery Certificate, a Commissioning Completion Certificate, a Delayed
Commissioning Completion Certificate, a Final Completion Certificate, a Delayed
Final Completion Certificate, a SCADA Completion Certificate, as applicable.

“Component” means a Turbine Nacelle, blade, Hub or Tower section, as applicable.

“Confidential Information” has the meaning set forth in Section .

“Contract Documents” means, collectively, this Agreement, the Warranty Agreement
and the Service Agreement, as each may be amended from time to time.

“Contract Price” has the meaning set forth in Section , as the same may be
adjusted from time to time pursuant to the terms hereof.

“Conversion Rate” means the Dollar to Euro exchange rate from an internationally
recognized bank of good reputation selected by Buyer obtained by Supplier at the
time of any conversion pursuant to clause (ii) of the last sentence of Section
4.1.2.

“Crane Pads” means the crane pads at the locations described in Exhibit .

“Delay Liquidated Damages” has the meaning set forth in Section .

“Delayed Commissioning Completion Certificate” means a certificate in the form
of Exhibit .

“Delayed Delivery Certificate” means a certificate in the form of Exhibit .

“Delayed Final Completion Certificate” means a certificate in the form of
Exhibit .

“Delivery Certificate” means a certificate in the form of Exhibit  or .

“Delivery Devices” mean the parts container, the Hub stands, the nootenbooms,
the frames and racks for the blades and Turbine Nacelles and such other items
listed on .

“Delivery Payment” means the payment described in Section  hereof.

“Delivery Point” means (i) the location(s) at the Project Site, including the
Storage and Lay-down Areas or the Crane Pads, designated by Buyer  (ii) the
Alternate Delivery Location, if Buyer requests that Supplier conclude its
delivery obligation with respect to any Turbine Equipment at such Alternate
Delivery Location or (iii) any other location mutually agreed to in writing by
the Parties after the Effective Date.

“Disclosing Party” has the meaning set forth in Section .

“Dispute” has the meaning set forth in Section .

“Dollar” or “$” means a dollar of the US.

“Down Payment” has the meaning set forth in Section .

“Down Payment Percentage” has the meaning set forth in Section .

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, environmental release or threatened environmental release of any
Hazardous Substance or to health and safety matters, including the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. §§ 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. §§ 1801 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. §§ 651 et seq.; and any state and local counterparts or
equivalents, in each case as amended from time to time.

“Equipment Supply Obligations” has the meaning set forth in Section .

“EURO” means the single lawful currency of the participating member states of
the European Union.

“Event of Default” means either a Buyer Event of Default or a Supplier Event of
Default, as applicable.

“Ex Works” means the completed manufacturing and assembly of the Turbine
Equipment, or any Component thereof, (except to the extent further assembly
thereof on the Project Site is contemplated by the Technical Specifications or
the Balance of Plant Specifications) and made available for transportation from
Supplier’s or the applicable Vendor’s manufacturing facilities to the Project
Site.

“Excusable Event” has the meaning set forth in Section .

“FAA Lighting” means any obstruction or other warning light systems to be placed
on the Turbine Equipment.

“Final Completion” has the meaning set forth in Section .

“Final Completion Certificate” means a certificate in the form of Exhibit .

“Final Completion Date” means the earlier of (i) the date on which Final
Completion is achieved or deemed to have been achieved or (ii) the date on which
Supplier submits a Delayed Final Completion Certificate to Buyer in accordance
with Section .

“Financing Party” means any and all lenders providing senior or subordinated
construction, interim or long-term debt financing or refinancing to Buyer for
the purchase, installation or operation of the Turbine Equipment or the Project.

“Force Majeure Event” means any event which is not within the reasonable control
of the Party affected, and with the exercise of due diligence, could not
reasonably be prevented, avoided or removed by such Party, and does not result
from such Party’s negligence or the negligence of its agents, employees or
subcontractors, which causes the Party affected to be delayed, in whole or in
part, or unable to partially or wholly perform its obligations under this
Agreement (other than a lack of funds or finances or any obligation for the
payment of money), including: natural disasters; landslides; drought; fire;
flood; extreme weather conditions, including those affecting visibility; during
a time when Wind Turbines are to be Commissioned or during start-up testing:
wind speeds greater than 20m/s or less than 4m/s; during a time work is to be
performed in a Hub: wind speeds greater than 15m/s; at all other times work is
to be performed on the Turbine Equipment, wind speeds greater than 20m/s;
ambient temperatures are outside of the operating parameters for the Wind
Turbines described in the Technical Specifications; the interconnected
electricity transmission or distribution system, including applicable
substations, operating outside of the operating parameters of the Wind Turbines
described in the Technical Specifications; wind shear; earthquake; lightning;
hail; hurricanes; tornados; tsunamis; ice and ice storms; perils of sea;
volcanic activity; epidemic; war (whether declared or undeclared) or other armed
conflict; acts of God or the public enemy; riot; explosions; civil disturbance;
sabotage; strikes, lockouts or labor disputes (except for strikes, lockouts or
labor disputes isolated to the Party claiming Force Majeure); vandalism;
terrorism or threats of terrorism; action, ruling, decree or injunction of a
Governmental Authority; blockades; accidents in shipping or transportation (but
solely to the extent such accident would itself be a Force Majeure Event if the
Person shipping or transporting were a party hereto); and the closing of or
congestion (beyond reasonably foreseeable levels) in any harbor, dock, port,
canal or area adjunct thereto.  Force Majeure Events include the failure of a
subcontractor or supplier to furnish labor, services, materials or equipment in
accordance with its contractual obligations (but solely to the extent such
failure is itself due to a Force Majeure Event).  Force Majeure Events shall not
include (a) a Party’s financial inability to perform under this Agreement, (b) a
failure of equipment except if caused by a Force Majeure Event, (c)
unavailability of spare parts except if caused by a Force Majeure Event or (d)
sabotage by employees, agents or any subcontractors of the Party claiming the
Force Majeure Event.

“Fuel Price” means the 30-day rolling average price of bunker fuel IFO380 in
Rotterdam as published on the web site
http://www.bunkerworld.com/markets/prices/nl/rtm/30day (or if such price shall
cease to be published, such other price as may be reasonably agreed by Buyer and
Supplier).

“Fuel Price ED” means the Fuel Price for the 30-day period ending on the
Effective Date, being $275.50 per metric ton.

“Fuel Price EWD” means the Fuel Price for the last 30-day period for which the
Fuel Price is published ending prior to the date of Ex Works of the last Wind
Turbine for the Project.

“Governmental Authority” means any federal, state, local, municipal or other
governmental, regulatory, administrative, judicial, public or statutory
instrumentality, court or governmental tribunal, agency, commission, authority,
body or entity, or any political subdivision thereof, having legal jurisdiction
over the matter or Person in question.

“Guaranteed Delivery Dates” means the applicable guaranteed delivery date set
forth in the Project Schedule as the same may be modified in accordance with the
terms and conditions of this Agreement.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Bank” means any internationally recognized bank of good reputation, as
may be reasonably selected by Supplier.

“Hub” means the hub of a Wind Turbine to which the blades are attached, as
described in .

“INCOTERMS 2000” means the International Rules for the Interpretation of Trade
Terms as prepared by the International Chamber of Commerce and as may be
amended, supplemented or replaced from time to time.

“Indemnified Party” has the meaning set forth in Section .

“Indemnifying Party” has the meaning set forth in Section .

“Initial Response Period” has the meaning set forth in Section .

“Installation Manual” means the installation manual attached as Exhibit .

“Intellectual Property” means recognized protectable intellectual property of
Supplier or Supplier Parent, their respective Affiliates or third parties from
whom Supplier has obtained rights, such as patents, copyrights, corporate names,
trade names, trademarks, trade dress, service marks, applications for any of the
foregoing, software, firmware, trade secrets, mask works, industrial design
rights, rights of priority, know how, design flows, methodologies and any and
all intangible protectable proprietary information that is legally recognized.

“Interconnecting Utility” means Interstate Power and Light Company.

“LIBOR” means the one month London Interbank Offered Rate published in The Wall
Street Journal on the last Business Day of the most recent calendar month.

“Licensed Materials” means (i) training processes and the contents of service
and maintenance manuals, including any updates thereto, and (ii) software and
firmware, if any, contained within the Turbine Equipment, including any updates
thereto.

“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected or
effective under Applicable Law, as well as the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Lifting and Rigging Tools” means those tools set forth on Exhibit .

“Losses” means any and all claims, judgments, demands, damages, fines, losses,
liabilities, interest, awards, penalties, causes of action, litigation,
lawsuits, administrative proceedings, administrative investigations, costs and
expenses, including, reasonable attorneys’ fees, court costs, and other
reasonable costs of suit arbitration, dispute resolution or other similar
proceedings.

“Maximum Level” has the meaning set forth in Section 4.1.2.

“Maximum Liability” means the Contract Price without giving effect to reductions
of the Contract Price due to Supplier’s payment of liquidated damages, if any,
under this Agreement.

“Mechanical Completion” has the meaning set forth in Section .

“Mechanical Completion Certificate” means a certificate in the form of Exhibit .

“Mechanical Completion Checklist” means the checklist attached as Exhibit .

“Mechanically Complete Wind Turbine” means a Wind Turbine that has achieved
Mechanical Completion pursuant to Section .

“Notice to Proceed” means a Written Notice in the form of Exhibit  issued by
Buyer in accordance with this Agreement directing Supplier to commence the
Equipment Supply Obligations under this Agreement.

“Operating Manual” means the complete system of instructions and procedures for
the operation and maintenance of the Turbine Equipment, which consists of:
(a) the Operation & User Manual, Content & Documentation Guideline, V82-1.65 Mk2
& NM82/1650 Ver. 2, DLH 22000582-01; (b) the Service Manual, V82-1.65 vers, DLH
22000341-03 EN, 2005-07-01; (c) Electrical Line Diagrams, V82-1.65 MW 600V 60HZ
UL Tropical -20deg.C & Arctic; and (d) any safety and service bulletins issued
by Supplier from time to time.

“Outside Commencement Date” means the date that is the latest of (i) two (2)
Business Days following delivery of the executed Supplier Parent Guaranty
pursuant to Section 3.6.3, (ii) two (2) Business Days following delivery of the
certificates of insurance from Supplier contemplated in Article 12 and Exhibit
F.2.4 and (iii) seven (7) days after the Effective Date.

“Overpayment” has the meaning set forth in Section .

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Payment Schedule” means the schedule for payment of the Contract Price as set
forth in Exhibit .

“Permanent Grid Energization” means the ability of the Collection Line and the
electricity transmission grid to which the Project is to be interconnected (i)
to accept delivery, on a sustainable basis, of electricity generated by each
Wind Turbine and (ii) to deliver sufficient electrical power to each Wind
Turbine to allow Commissioning to occur.

“Permanent Grid Energization Date” means the date set forth in the Project
Schedule for achieving Permanent Grid Energization.

“Permit” means any valid waiver, exemption, variance, franchise, permit,
authorization, license or similar order of or from, or filing or registration
with, or notice to, any Governmental Authority having jurisdiction over the
matter in question.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization,
joint venture, governmental or political subdivision or agency thereof.

“Project” has the meaning set forth in Recital A.

“Project Schedule” means the schedule attached hereto as Exhibit  as the same
may be modified from time to time in accordance with Section .

“Project Site” has the meaning set forth in Recital A.

“Project Site Data” means the Project Site data gathered or prepared by or on
behalf of Buyer and provided to Supplier consisting of (a) the information
contained in Exhibit H, (b) complete wind resource and relevant site data
(including the topographic characteristics of the Project Site), (c) a summary
of historical climatic conditions at the Project Site available to Buyer for the
Project Site, including a one-year wind data series with ten (10) minute
statistics from a representative position on the Project Site, (d) a fully
complete set of the data required for the Climatic Data Sheet, and (e) a wind
rose and data on extreme wind and turbulence conditions.

“Prudent Wind Industry Practices” means, in connection with the design and
construction of wind power generation systems of a type and size and having
geographical and climatic attributes similar to the Project, those practices,
methods, specifications and standards of safety, performance, dependability,
efficiency and economy generally recognized by industry members in the United
States as good and proper, and such other practices, methods or acts which, in
the exercise of reasonable judgment by those reasonably experienced in the
industry in light of the facts known at the time a decision is made, would be
expected to accomplish the result intended at a reasonable cost and consistent
with Applicable Laws, reliability, safety and expedition.  Prudent Wind Industry
Practices are not intended to be limited to the optimum practices, methods or
acts to the exclusion of all others, but rather to be a spectrum of good and
proper practices, methods and acts.

“Punch List” has the meaning set forth in Section .

“Punch List Holdback Amount” has the meaning set forth in Section .

“Real Property Rights” means all rights in or to real property, including
leases, agreements for use or access, Permits, easements, licenses, rights of
way, and utility and railroad crossing rights required to be obtained or
maintained in connection with construction or operation of the Project on the
Project Site and transmission of electricity to the point of delivery.

“Receiving Party” has the meaning set forth in Section .

“Rules” has the meaning set forth in Section .

“Sales Taxes” means all sales, services, use or similar taxes (including any and
all items of withholding, deficiency, penalty, interest or assessment related
thereto) imposed by any Governmental Authority in connection with the purchase
of the Turbine Equipment, the Equipment Supply Obligations or the performance of
Supplier’s other obligations under this Agreement.

“SCADA Completion” has the meaning set forth in Section .

“SCADA Completion Certificate” means a certificate in the form of Exhibit .

“SCADA Completion Checklist” means the checklist attached as Exhibit .

“SCADA System” means the remote control and monitoring system for the Wind
Turbines, as more particularly described in Exhibit .

“Service Agreement” means that certain Service and Maintenance Agreement dated
as of the date hereof by and between Buyer and Supplier for the Turbine
Equipment.

“Shipping Certificate” means a certificate in the form of Exhibit .

“Site Plan” means the design and layout for the Project, as set forth on Exhibit
.

“Soil or Subsurface Condition” means any soil, geotechnical and subsurface
conditions including geological conditions, types of surface or subsurface soil,
the presence of caverns or voids, religious artifacts, archaeological items,
biological matter, the presence of Hazardous Substances at the Project Site or
Alternate Delivery Location, the location and condition of underground pipelines
and conduits or other manmade structures, materials or equipment.

“Storage and Lay-down Areas” means the storage and lay-down areas at the
locations described in  as more particularly described in Exhibit .

“Subcontract” means any contract, agreement, purchase order, arrangement or
understanding between Supplier and a Subcontractor in respect of the Equipment
Supply Obligations.

“Subcontractors” means any subcontractor of services to Supplier in connection
with the performance of Equipment Supply Obligations at the Project Site.

“Supplier” has the meaning set forth in the preamble to this Agreement.

“Supplier Documents and Deliverables” has the meaning set forth in Section .

“Supplier Event of Default” has the meaning set forth in Section .

“Supplier Indemnified Party” has the meaning set forth in Section .

“Supplier Milestones” means delivery of the Turbine Equipment, Commissioning
Completion, Final Completion, SCADA Completion and such other milestones
identified in Exhibit  for which Supplier is responsible for achieving.

“Supplier Parent” means Vestas Wind Systems A/S, a company organized under the
laws of the Kingdom of Denmark.

“Supplier Parent Guaranty” means the guaranty of Supplier Parent substantially
in the form of Exhibit .

“Supplier Permits” has the meaning set forth in Section .

“Supplier Requirements” has the meaning set forth in Section .

“Supplier Responsible Parties” has the meaning set forth in Section .

“Supplier’s Manager” has the meaning set forth in Section .

“Taxes” means any and all forms of taxation, charges, duties, imposts, levies
and rates whenever imposed by the US or the State in which the Project is
located or any other Governmental Authority (other than income taxes and Sales
Taxes), including withholding taxes, corporation tax, capital gains tax, capital
transfer tax, inheritance tax, water rates, value added tax, customs duties,
capital duty, excise duties, betterment levy, stamp duty, stamp duty reserve
tax, national insurance, social security or other similar contributions, and
generally any tax, duty, impost, levy, rate or other amount and any interest,
penalty or fine in connection therewith.

“Technical Specifications” means the technical specifications for the Turbine
Equipment as set forth in .

“Third Party Controversy” has the meaning set forth in Section .

“Tower” means a steel tubular tower on which a Wind Turbine will be mounted,
including all ladders, platforms, internal lighting, safety equipment and all
parts and assemblies necessary for a complete turbine tower, all as described in
Exhibit , but specifically excluding bolts, nuts and washers for the Tower
Foundation anchors.

“Tower Foundations” means the foundations for the Towers at the locations
described in Exhibit .

“Tower Foundation Requirements” means the requirements for the Tower Foundations
set forth in Exhibit , including bolt configurations consistent with the Tower
Foundation Templates, conduit placement, grounding requirements and foundation
load specifications.

“Tower Foundation Templates” means the Tower Foundation template rings
identified in Exhibit .

“Turbine Equipment” means the Wind Turbines, Towers in the quantities described
in Exhibit , and all other materials and equipment incorporated into the Project
by Supplier pursuant to this Agreement.  The term “Turbine Equipment”
specifically does not include (a) components comprising the Balance of Plant
Work, (b) any authorizations otherwise necessary or appropriate for the
erection, ownership or operation of the Project or (c) any rights or
authorizations necessary for the production, delivery or sale of electrical
power produced by the Wind Turbines, including any Real Property Rights and
rights under any power purchase agreements.

“Turbine Nacelle” means the turbine nacelle component of a Wind Turbine,
including gearbox, generator, blade pitch controls and nacelle yaw controls, and
associated control and ancillary equipment, but excluding the blades, Hubs and
Towers.

“US” means the United States of America.

“Vendors” means any supplier of equipment to Supplier or its Affiliates in
connection with the performance of the Equipment Supply Obligations.

“Warranty Agreement” means that certain Warranty Agreement dated as of the date
hereof by and between Buyer and Supplier for the Turbine Equipment.

“Wind Turbine” means the wind turbine generators purchased by Buyer and supplied
by Supplier under this Agreement, each including the following: a Turbine
Nacelle, a Blade Set, controller, control panels, and anemometers, all as more
particularly described in Exhibit .

“Written Notice” means written notice to any Party to this Agreement which is
delivered to the other Party in accordance with the terms of Section  hereof.

2.2

Recitals, Articles, Sections and Exhibits

.  References to Recitals, Articles, Sections and Exhibits are, unless otherwise
indicated, to Recitals of, Articles of, Sections of and Exhibits to this
Agreement.  All Exhibits attached to this Agreement are incorporated herein by
this reference and made a part hereof for all purposes.  References to an
Exhibit shall mean the referenced Exhibit and any sub-exhibits, sub-parts,
components or attachments included therewith.

2.3

Gender

.  As used in this Agreement, the masculine gender shall include the feminine
and neuter and the singular number shall include the plural, and vice versa.

2.4

Successors and Assigns

.  Unless expressly stated otherwise, references to a Person includes its
successors and permitted assigns and, in the case of a Governmental Authority,
any Person succeeding to its functions and capacities.

2.5

Day

.  As used in this Agreement, references to “days” shall mean calendar days,
unless the term “Business Days” is used.  If the time for performing an
obligation under this Agreement expires on a day that is not a Business Day, the
time shall be extended until that time on the next Business Day.

2.6

Grammatical Forms

.  As used in this Agreement, where a word or phrase is specifically defined,
other grammatical forms of such word or phrase have corresponding meanings; the
words “herein,” “hereunder” and “hereof” refer to this Agreement, taken as a
whole, and not to any particular provision of this Agreement; “including” means
“including, for example and without limitation,” and other forms of the verb “to
include” are to be interpreted similarly.

2.7

References to Documents

.  As used in this Agreement, all references to a given agreement, instrument or
other document shall be a reference to that agreement, instrument or other
document as modified, amended, supplemented and restated through the date as of
which such reference is made.  Any term defined or provision incorporated in
this Agreement by reference to another document, instrument or agreement shall
continue to have the meaning or effect ascribed thereto whether or not such
other document, instrument or agreement is in effect.

ARTICLE 3.

CONDITIONS PRECEDENT

3.1

Conditions Precedent to Supplier’s Obligations

.  Supplier’s obligation to commence performance of any obligations under this
Agreement shall be conditioned upon the satisfaction or waiver of the conditions
listed below.  If any condition precedent is not met and Supplier does not waive
the condition precedent in writing, then Supplier shall have the right,
notwithstanding the cure provisions for Events of Default set forth in Section ,
to immediately cancel this Agreement, and thereafter shall have no further
obligation or liability hereunder.

(i)

Buyer shall have paid to Supplier the non-refundable Down Payment in accordance
with Section ; and

(ii)

Buyer shall have obtained and delivered the Buyer Parent Guaranty to Supplier in
accordance with Section .

3.2

Conditions Precedent to Commencement of Equipment Supply Obligations at Project
Site

.  Supplier’s obligation to commence and complete the Equipment Supply
Obligations at the Project Site shall be conditioned upon the satisfaction or
waiver of the conditions listed below.  If any condition precedent is not met
and Supplier does not waive the condition precedent in writing, then Supplier
shall have the right to terminate this Agreement pursuant to Section  of this
Agreement.

(i)

Buyer shall have obtained any and all Real Property Rights in and to the Project
Site necessary for Supplier to perform its Equipment Supply Obligations;

(ii)

Buyer shall have obtained all Buyer Permits necessary for Supplier to perform
its Equipment Supply Obligations; and

(iii)

Buyer shall have delivered the Down Payment, Notice to Proceed and Buyer Parent
Guaranty such that the Commencement Date occurs on or before the Outside
Commencement Date.

ARTICLE 4.

SUPPLIER’S OBLIGATIONS

4.1

Supplier’s Obligations to Perform the Equipment Supply Obligations

.  Subject to, and in accordance with, the terms and conditions of this
Agreement, Supplier hereby agrees to perform, or cause to be performed, all of
the following (collectively, the “Equipment Supply Obligations”):

4.1.1

sell, procure, supply, transport, deliver to the Delivery Point, test, start-up
and Commission the Turbine Equipment and take such other actions with respect to
the Turbine Equipment determined by Supplier, in its sole discretion, as
necessary to accomplish the foregoing, all as further described in Exhibits  and
; and

4.1.2

procure, provide and pay for all materials, equipment, machinery, tools,
consumables, labor, transportation, supervision, management, administration and
other services and items incidental in performing the foregoing.

4.2

Exclusions from Equipment Supply Obligations

.  Notwithstanding anything herein to the contrary, Supplier shall not be
responsible for unloading, storing, assembling, erecting, or installing any
Turbine Equipment, materials or parts at the Project Site, and Supplier’s
performance obligations shall be excused to the extent that the Buyer does not
fulfill its obligations to pay the Contract Price or any portion thereof.

4.3

Supplier Permits

.  Supplier shall obtain and maintain those Permits specifically identified in
Exhibit  as being Supplier’s responsibility (the “Supplier Permits”); provided,
however, that Buyer shall, at no cost or expense to it, cooperate with
Supplier’s reasonable requests to assist Supplier in obtaining the Supplier
Permits.  Supplier shall have no responsibility to obtain any other Permits
necessary for Buyer to perform its obligations hereunder or to construct, own,
operate or maintain the Project; provided, however, that Supplier shall, at no
cost or expense to it, cooperate with Buyer’s reasonable requests to assist
Buyer in obtaining such Permits.  Reasonably promptly following receipt thereof,
Supplier shall deliver copies to Buyer of all such Supplier Permits that are
reasonably likely to have an impact on Buyer’s performance of its obligations
under this Agreement.

4.4

Financing Cooperation

.  Supplier shall provide such cooperation as Buyer may reasonably request in
connection with obtaining financing for the Project; provided, however, that
such cooperation does not adversely affect the rights or increase the duties of
Supplier under this Agreement or cause Supplier to incur additional expenses in
the performance of its obligations hereunder.

4.5

Security of Turbine Equipment

.  Until the Turbine Equipment has been delivered to the Delivery Point,
Supplier shall take reasonable steps to protect the Turbine Equipment, and all
equipment and materials to be delivered by Supplier to Buyer against damage and
theft.  If Buyer’s property is at any time in Supplier’s possession or under
Supplier’s control while performing the Equipment Supply Obligations, Supplier
shall use reasonable care to protect Buyer’s property.

4.6

Contracts, Documents, and Other Deliverables.

4.6.1

Warranty Agreement.  Supplier shall execute and deliver to Buyer concurrently
herewith the Warranty Agreement, in the form of Exhibit .

4.6.2

Service Agreement.  Supplier shall execute and deliver to Buyer concurrently
herewith the Service Agreement, in the form of Exhibit .

4.6.3

Supplier Parent Guaranty.  As a material inducement to Buyer to enter into this
Agreement, Supplier shall cause to be executed and delivered to Buyer no later
than seven (7) days after receipt of the Notice to Proceed, the Supplier Parent
Guaranty.

4.6.4

Documents to be Delivered.  Supplier shall deliver to Buyer the documents and
deliverables identified in Exhibit  (the “Supplier Documents and Deliverables”)
in accordance with the schedule set forth therein.

4.6.5

Tower Foundation Templates.  Not later than sixty (60) days following the
Effective Date, Buyer may elect to purchase Tower Foundation Templates from
Supplier at a price equal to Twenty Thousand Dollars ($20,000) per Tower
Foundation Template by providing Written Notice of such election to Supplier
indicating the number of Tower Foundation Templates to be purchased.  If Buyer
timely elects to purchase Tower Foundation Templates from Supplier, (i) Supplier
shall deliver such Tower Foundation Templates to the Delivery Point by the date
that is twelve (12) weeks prior to the first Anticipated Delivery Date and (ii)
Buyer shall pay to Supplier the amount set forth in an invoice for Tower
Foundation Templates within seven (7) calendar days following receipt thereof
and reimburse Supplier for the actual and documented costs of shipping the Tower
Foundation Templates to the Delivery Point.  

4.6.6

Lifting and Rigging Tools.  Not later than sixty (60) days following the
Effective Date, Buyer may elect to order Lifting and Rigging Tools from Supplier
at a price equal to Fifteen Thousand Dollars ($15,000) per container of Lifting
and Rigging Tools per month by providing Written Notice of such election to
Supplier that indicates the number of Lifting and Rigging Tool containers to be
furnished and the length of time for which Buyer requests to use such Lifting
and Rigging Tools.  If Buyer timely elects to order such Lifting and Rigging
Tools, (i) Supplier shall deliver such Lifting and Rigging Tools to the Delivery
Point by the date that is four (4) weeks prior to the first Anticipated Delivery
Date and (ii) Buyer shall pay to Supplier the amount set forth in an invoice for
Lifting and Rigging Tools within seven (7) calendar days following receipt
thereof and reimburse Supplier for the actual and documented costs of shipping
the Lifting and Rigging Tools to the Delivery Point.  At the expiration of the
period for which such Lifting and Rigging Tools are furnished, Buyer shall
repack all Lifting and Rigging Tools and either (i) make such Lifting and
Rigging Tools available for pick-up at a single location at the Project Site and
reimburse Supplier for the actual and documented costs of shipping the Lifting
and Rigging Tools from the Delivery Point or (ii) deliver such Lifting and
Rigging Tools to the location designated by Supplier in Portland, Oregon at its
own cost and expense.  Buyer shall be responsible for any loss or damage to the
Lifting and Rigging Tools and shall return such Lifting and Rigging Tools in the
same condition as when received from Supplier, ordinary wear and tear excepted.

4.7

Project Schedule

.  Attached hereto as Exhibit  is the initial Project Schedule.  Supplier shall
deliver the Turbine Equipment to the Delivery Point, by the applicable
Guaranteed Delivery Dates set forth in the Project Schedule.  The other dates
for performance of Supplier Milestones are estimated, and not guaranteed, dates.
 Neither the Project Schedule nor any milestone date contained therein,
including any Guaranteed Delivery Date or the Permanent Grid Energization Date,
may be changed unless the same has been modified by a duly executed Change
Order.

4.8

Delivery of Wind Turbine Components.

4.8.1

Delivery Arrangements.  Supplier shall deliver the Turbine Equipment to the
Delivery Point, DDP, according to INCOTERMS 2000, Supplier shall present a
signed Delivery Certificate for countersignature by Buyer in respect of any
Component delivered to the Delivery Point hereunder (or, if applicable, the
Alternate Delivery Location), and Buyer shall have the right to make reasonable
inspections of such equipment to verify the content and condition of the Turbine
Equipment deliveries prior to countersigning same.  In the event that Buyer
fails to respond to a request for countersignature of a Delivery Certificate
within one (1) Business Day, Buyer shall be deemed to have countersigned such
certificate.  

4.8.2

Early Deliveries.  Upon reasonable advance Written Notice to Buyer, Supplier may
deliver any Component to the Delivery Point in advance of the Anticipated
Delivery Date if there is adequate storage and security available at the
Delivery Point and such early deliveries do not unreasonably interfere with the
work to be performed by Buyer and the BOP Contractors.  Supplier shall pay any
and all costs associated with such early delivery (including the cost of storage
and security) from the date of such early delivery until the Anticipated
Delivery Date.

4.8.3

Delayed Delivery.  Without limiting the general provisions of  and , if delivery
by Supplier of any Component to the Delivery Point is prevented or delayed (or
is reasonably anticipated to be prevented or delayed) after the applicable
Anticipated Delivery Date due to an Excusable Event, Supplier shall be entitled
to a Change Order in accordance with  and .  Such Change Order shall, among
other things, designate a temporary alternate delivery location (the “Alternate
Delivery Location”) and provide for cost and schedule adjustments as reasonably
necessary to compensate Supplier for the costs and delays associated therewith.

4.9

Commissioning and Final Completion.

4.9.1

Mechanical Completion and Commissioning.

(i)

Mechanical Completion.  Buyer shall complete the assembly, erection,
installation and grid connection of the Turbine Equipment delivered hereunder in
accordance with the Installation Manual and the procedures contained in the
Mechanical Completion Checklist, and, upon completion thereof, shall provide to
Supplier a Mechanical Completion Certificate.  Such Mechanical Completion
Certificate shall be approved or disputed by Supplier in accordance with the
provisions of Section .  Buyer shall accomplish Mechanical Completion of the
Wind Turbines by the relevant dates set forth in the Project Schedule and in
such sequence and quantities such that Buyer shall not provide to Supplier more
than two (2) Mechanically Completed Wind Turbines per Business Day and no more
than six (6) Mechanically Completed Wind Turbines within any seven (7) day
period.

(ii)

Commissioning.  Not later than seven (7) Business Days after the Mechanical
Completion of the applicable Wind Turbine occurs, Supplier shall commence and
complete Commissioning of such Mechanically Complete Wind Turbines in accordance
with the procedures contained in the Commissioning Completion Checklist;
provided, however, that (i) Supplier shall not be obligated to commence
Commissioning of a Wind Turbine unless Buyer provides Supplier with appropriate
access required therefor and unless Buyer has fully performed its obligations
under Section  hereof, and (ii) Supplier shall not be obligated to achieve
Commissioning Completion for more than six (6) Wind Turbines within any seven
(7) day period.  Upon completion of Commissioning of a Wind Turbine, Supplier
shall provide Buyer with a Commissioning Completion Certificate, which shall be
approved or disputed by Buyer in accordance with the provisions of Section .

4.9.2

Final Completion.  Following successful completion or deemed completion of the
Commissioning of all of the Wind Turbines, Supplier shall deliver to Buyer for
countersignature a Final Completion Certificate, which Buyer shall approve or
dispute in accordance with the provisions of Section .

4.9.3

SCADA System.  Supplier shall supply and commission the SCADA System for the
Project in accordance with the procedures contained in the SCADA Completion
Checklist and, upon completion thereof, shall provide to Buyer a SCADA
Completion Certificate.  Such SCADA Completion Certificate shall be approved or
disputed by Buyer in accordance with the provisions of Section .

4.9.4

Dispute.  Any dispute under this Section  shall be resolved in accordance with .

4.10

Consumable Parts

.  Supplier shall provide all consumable parts necessary or appropriate to
perform the Equipment Supply Obligations and achieve Final Completion.

4.11

Standard of Performance of Equipment Supply Obligations

.  Supplier shall perform the Equipment Supply Obligations and all of its
obligations hereunder in a workmanlike manner, using new materials, and in
compliance, in all material respects, with Applicable Laws, the Supplier
Permits, those Buyer Permits, copies of which were delivered to Supplier
pursuant to Section , Prudent Wind Industry Practices, the Technical
Specifications and the other requirements of this Agreement (collectively, the
“Supplier Requirements”), all as more particularly described herein.  If the
standards or requirements derived from the foregoing are inconsistent, Supplier
shall perform its obligations in accordance with the requirements of the most
stringent rule, standard, criteria or guideline.  If there are any conflicts
between or among the standards or requirements derived from the foregoing,
Supplier shall promptly notify Buyer of the conflict and the Parties shall
cooperate and negotiate in good faith such modifications to this Agreement as
are necessary to resolve the conflict.

4.12

Supplier’s Manager

.  Supplier shall appoint a single representative, and shall provide prompt
Written Notice thereof to Buyer, to act as its manager and coordinator of this
Agreement on Supplier’s behalf (the “Supplier’s Manager”).  To the extent
practicable, the Supplier’s Manager shall not be replaced without reasonable
prior Written Notice to Buyer.  The Supplier’s Manager shall (i) act as the
liaison for Supplier’s communications with Buyer, (ii) be responsible for
receiving all reports due under this Agreement from Buyer and delivering all
reports due hereunder to Buyer, (iii) have authority to act on behalf of
Supplier and (iv) have the experience and authority to make reasonably prompt
means and methods decisions at the Project Site on a real time basis.  All
communications given to or received from the Supplier’s Manager shall be binding
on Supplier.  The Supplier’s Manager shall coordinate all activities of Supplier
at the Project Site, including reporting activities, scheduling activities,
communication activities, and administration.  Notwithstanding the foregoing,
the Supplier’s Manager shall not have authority to amend or to modify any of the
provisions of this Agreement.

4.13

Subcontractors and Vendors

.  Supplier may locate and procure the services of such Subcontractors and
Vendors as in Supplier’s reasonable judgment may be necessary to complete
Supplier’s duties and obligations pursuant to this Agreement; provided, however,
that no such engagement shall relieve Supplier of any of its duties,
responsibilities, obligations or liabilities hereunder.  As between Buyer and
Supplier, Supplier shall be solely responsible for the acts, omissions or
defaults of its Subcontractors and Vendors engaged pursuant to this Section .
 Nothing in this Agreement shall be construed to impose on Buyer any obligation,
liability or duty to a Subcontractor or Vendor engaged pursuant to this Section
, or to create any contractual relationship between any such Subcontractor or
Vendor and Buyer, including any obligation to pay or to see to the payment of
any moneys due any such Subcontractor or Vendor.  No Subcontractor or Vendor is
intended to be nor shall be deemed a third party beneficiary of this Agreement.

4.14

Cooperation of Supplier, Buyer and BOP Contractors

.  Buyer and Supplier acknowledge that, concurrently with the performance of the
Equipment Supply Obligations under this Agreement, BOP Contractors will be
performing the Balance of Plant Work on behalf of Buyer pursuant to the BOP
Contracts.  During performance of the Equipment Supply Obligations at the
Project Site, Supplier shall not unreasonably interfere with BOP Contractors
performing Balance of Plant Work and shall cooperate with each BOP Contractor in
the performance of the BOP Contractors’ duties under the BOP Contracts to the
extent reasonably required to achieve the performance of the BOP Contractors’
obligations under the BOP Contracts and Supplier’s obligations under this
Agreement in a timely and efficient manner.

4.15

Supplier Safety Program

.  During performance of the Equipment Supply Obligations at the Project Site,
Supplier shall, and shall cause its Subcontractors and their respective agents
and employees to, comply with Supplier’s safety program attached as Exhibit I.1
and Supplier’s site rules attached as Exhibit I.2.

4.16

Emergencies

.  In the event of an emergency endangering life or property, Supplier shall
promptly notify Buyer of any such emergency.

4.17

Cooperation Regarding Commercial Operation

.  Supplier and Buyer recognize that, following Commissioning Completion of any
particular Wind Turbine, Buyer shall be commencing commercial operation of such
Wind Turbine, and Supplier shall be continuing completion of Punch List items
with respect to the Wind Turbine. Supplier agrees that, during the completion of
the Punch List items, it shall make reasonable efforts to minimize interference
with the commercial operation of any such Wind Turbine and the Project
generally.

4.18

Liens.

4.18.1

No Liens.  Supplier shall not assume, create or suffer to be created by any
employee, Subcontractor or Vendor any Lien on the Project Site, the Project, or
any portion thereof arising from performance of the Equipment Supply Obligations
or Supplier’s obligations hereunder; provided, however, that the foregoing shall
not limit Supplier’s or any Subcontractor’s or Vendor’s remedies against Buyer
arising under this Agreement or Applicable Law from any due and unpaid
liabilities of Buyer arising under this Agreement, including Liens arising
therefrom (including mechanic’s Liens and filings permitted by Section ).

4.18.2

Discharge of Liens.  If any Subcontractor or Vendor files a Lien against the
Project Site, the Project, or any portion thereof arising from performance of
the Equipment Supply Obligations or Supplier’s obligations hereunder in breach
of Supplier’s obligations under Section , then Supplier shall:

(i)

promptly, following receipt of written notice of such Lien or of Supplier’s
becoming aware of the assertion of such Lien, provide Written Notice thereof to
Buyer; and

(ii)

as soon as reasonably practicable, but in no event later than ten (10) Business
Days after the date that Supplier receives written notice that the Lien was
filed, (a) pay or discharge, and discharge of record, any such Lien for or in
respect of the Equipment Supply Obligations or performance of Supplier’s
obligations hereunder, (b) pay the appropriate amount into court in order to
have the Lien vacated or (c) provide, in its sole discretion, a bond or letter
of credit from a surety or commercial bank reasonably acceptable to Buyer in an
amount and on terms and conditions reasonably acceptable to Buyer to protect
against such Lien; provided, however, that if Supplier has provided evidence
reasonably satisfactory to Buyer that Supplier has legitimate defenses regarding
any such Lien and has promptly pursued the defense of such Lien, Supplier shall
have one hundred and twenty (120) Business Days after receiving written notice
of the Lien to take any of the actions described in clauses (a), (b) and (c) of
this Section 3.18.2.

4.19

Taxes

.  Supplier shall pay directly all Taxes, including any customs duties, imposts
or levies assessed by reason of Supplier’s shipment of the Turbine Equipment to
the Delivery Point, incurred in connection with the performance of the Equipment
Supply Obligations.  Buyer shall cooperate with reasonable requests of Supplier
in any efforts by Supplier to obtain exemption from, or to minimize, any such
Taxes.

4.20

Technical Advisors.

4.20.1

Supplier shall provide one (1) or more technical advisors to Buyer at the
Project Site for up to forty (40) consecutive days in accordance with Section .
 To the extent that the technical advisors are required to remain at the Project
Site beyond such period of time, Buyer shall pay Supplier for additional time as
reasonably documented by Supplier in accordance with Supplier’s then-current
rate schedule for field labor technicians.  Any payment due from Buyer under
this Section  must be made within thirty (30) days following receipt of an
invoice from Supplier therefor.

4.20.2

The technical advisors provided to Buyer in accordance with Section  shall
provide advice, consultation and clarification to Buyer with respect to the
Installation Manual, Mechanical Completion Checklist and the other Technical
Specifications.  Notwithstanding the foregoing, Supplier does not assume any
installation, management or supervision responsibilities for the Project or the
Balance of Plant Work.

4.20.3

Buyer shall identify the dates during which the technical advisors are to be at
the Project Site which, except as set forth in Section , shall be consecutive
days.  Buyer shall provide Supplier with at least eight (8) weeks advance
Written Notice of the requested arrival date of the technical advisors and shall
confirm the scheduled arrival date of the technical advisors two (2) weeks prior
to such date.

4.20.4

In the event that the work at the Project Site for which Buyer wishes the
technical advisors to be present is delayed for more than one (1) day for any
reason not caused by Supplier, Buyer may elect to either (i) continue to have
the technical advisors at the Project Site, in which case such days shall count
as days that the technical advisors are required to be present at the Project
Site in accordance with Section  notwithstanding the fact that the technical
advisors may not be providing any advice during such period, or (ii) request
that the technical advisors depart from the Project Site and return to the
Project Site at a later date.  In the case of the foregoing clause (ii), Buyer
shall pay for all travel expenses associated with the technical advisors
traveling to and from the Project Site in the event that Buyer exercises such
option, Buyer shall provide Supplier with seven (7) days’ advance Written Notice
of the requested return date of the technical advisors.

ARTICLE 5.

CONTRACT PRICE AND PAYMENT

5.1

Contract Price.

5.1.1

Components of Contract Price.  Buyer shall pay to Supplier in the manner and at
the times specified in this Article 4, the Contract Price, as adjusted pursuant
to Section .  The “Contract Price” shall be the sum of Twenty Million Three
Hundred Fifty-Seven Thousand Five U.S. Dollars ($20,357,005) and Seventeen
Million Thirty-One Thousand Six Hundred EUROs (€17,031,600).  Subject to the
last sentence of Section 4.1.2, the EURO portion of the Contract Price (the
“Adjustable Portion”) shall be converted and calculated in Dollars as
contemplated in Section  such that, from and after the Actual Hedging Date, the
Contract Price shall be stated in Dollars only.

5.1.2

Hedging. Provided that Supplier has received the Down Payment pursuant to
Section 4.2.1 and subject to the provisions of this Section 4.1.2,  Supplier
shall enter into hedging arrangements with the Hedging Bank for the Adjustable
Portion of the unpaid Contract Price on the Business Day immediately following
Supplier’s receipt of the Down Payment (the “Anticipated Hedging Date”).  A
representative of each Party shall participate in a conference call commencing
at 9:10AM EST on the Anticipated Hedging Date.  On the date of receipt of the
Down Payment, Supplier shall provide dial-in information for the conference
call. On the conference call, Supplier shall verbally provide an indicative
quotation of a “Hedging Rate” (defined as the amount of Dollars per EURO 100.00
i.e. EURO/Dollar rate) from a Hedging Bank to Buyer.  Buyer shall (a) instruct
Supplier to hedge the Adjustable Portion on or about 10:00AM EST that same
Business Day at the then available Hedging Rate, (b) instruct Supplier to hedge
the Adjustable Portion on or about 10:00AM EST that same Business Day at the
then available Hedging Rate, provided such Hedging Rate does not exceed Buyer’s
desired maximum EURO/Dollar level for the Hedging Rate (the “Maximum Level”),
which Maximum Level must be confirmed in writing via email to Supplier prior to
9:30AM EST or (c) instruct Supplier not to hedge.  If Supplier is instructed to
hedge pursuant to clause (a) or (b) above, Supplier shall obtain quotations from
two (2) Hedging Banks selected by Supplier and shall effect the hedge for the
Adjustable Portion with the Hedging Bank providing the lowest Hedging Rate (the
applicable hedge rate obtained from the Hedging Bank, the “Actual Hedge Rate”
and the date of such arrangement, the “Actual Hedging Date”)  If Buyer has
communicated a Maximum Level in accordance with clause (b) above, and the
Hedging Rate offered by the two (2) Hedging Banks on or about 10:00AM EST
exceeds the Maximum Level, the hedge will NOT be effected.  If, pursuant to
clause (b) or (c) above, the hedge is not effected, the procedure specified in
this Section 4.1.2 may, at Buyer’s written request (in the form of an e-mail),
be repeated on each of the three (3) consecutive Business Days immediately
following the Anticipated Hedging Date until Supplier enters into the hedge at
the direction of Buyer or Buyer withdraws its election to make the payments in
Dollars only. All hedging costs incurred in connection with hedging the
Adjustable Portion are to be paid by Buyer and are incorporated into the Actual
Hedge Rate.  All references herein to the Contract Price from and after the
Actual Hedging Date shall mean the Contract Price as adjusted pursuant to this
Section 4.1.  If Buyer fails to provide written notice that it wishes to
continue the hedging process after a failure to hedge on the Anticipated Hedging
Date, or instructs Supplier not to hedge on each of the following three (3)
Business Days after the Anticipated Hedging Date, or the hedge is not effected
because a Maximum Level has been established and exceeded on each of the
following three (3) Business Days, (i) Buyer shall be deemed to have withdrawn
its election to make payments in Dollars only and shall pay the Contract Price
in both Dollars and EUROs pro rata according to how the prices are stated herein
(by applying each percentage to be paid under this Agreement to both the Dollar
and EURO portions of the Contract Price) and (ii) on or before the immediately
following Business Day, Supplier shall convert the portion of the Down Payment
not attributable to the Dollar portion into EUROs at the Conversion Rate and
invoice Buyer for or credit to Buyer, as applicable, an amount equal to the
difference between the amount of EUROs received following such conversion and
the amount of EUROs that would have been payable on the Effective Date had Buyer
paid the Down Payment in Dollars and EUROs pro rata according to how the prices
are stated herein.

5.2

Payment of Contract Price

.  The Contract Price shall be paid to Supplier in accordance with this , the
Payment Schedule and otherwise as follows:

5.2.1

Down Payment.  On the Effective Date, Buyer shall pay to Supplier, as a
non-refundable down payment, the Down Payment in Dollars in the amount set forth
in .  If Supplier enters into the hedging arrangements contemplated in Section
4.1.2, then (i) on the first Business Day after the Actual Hedging Date,
Supplier will submit to Buyer an invoice for an amount equal to the percentage
of the Contract Price as of the Effective Date attributable to the Down Payment
(the “Down Payment Percentage”) multiplied by the difference, if any, between
the Contract Price on the Effective Date and the Contract Price on the Actual
Hedging Date and (ii) Buyer shall pay to Supplier the amount invoiced pursuant
to clause (i) of this sentence within seven (7) days of receipt of such invoice;
provided, however, that if the Contract Price on the Actual Hedging Date is less
than the Contract Price on the Effective Date, then Supplier shall credit to
Buyer’s next payment due under this Agreement the amount by which the payment
made by Buyer pursuant to the first sentence of this Section  exceeds the Down
Payment Percentage multiplied by the Contract Price on the Actual Hedging Date.
 The payment made by Buyer pursuant to the first sentence of this Section
 together with such additional payment or credit made pursuant to the second
sentence of this Section , if any, shall be the non-refundable “Down Payment.”
 As of the Effective Date, the Down Payment is and shall be non-refundable;
provided, however, that the foregoing shall not limit (a) Buyer’s right to
recover amounts from Supplier as a result of a claim for damages resulting from
the termination of this Agreement by Buyer for a Supplier Event of Default and
(b) the return to Buyer of the unused portion of the Down Payment in the event
of a termination of this Agreement due to a Force Majeure Event pursuant to the
terms of Section .

5.2.2

Shipping Payment.  Each payment set forth in the Payment Schedule that is based
on Turbine Equipment, or any Component thereof, being shipped shall be paid as a
pro rata portion based on the number of Components shipped (or in the case of
Towers, the number of Tower sections shipped), and shall be due upon
presentation of a copy of a bill of lading (or other applicable transport
documentation evidencing shipment) respecting such Turbine Equipment, together
with a commercial invoice for such payment.

5.2.3

Delivery Payment.  Each payment set forth in the Payment Schedule that is based
on delivery of Turbine Equipment, or any Component thereof, to the Delivery
Point shall be paid as a pro rata portion based on the number of Components
delivered to the Delivery Point (or in the case of Towers, the number of Tower
sections delivered to the Delivery Point), and shall be due when the applicable
Components are delivered to the Delivery Point, as evidenced by a Delivery
Certificate executed by Supplier and countersigned or deemed countersigned by
Buyer; provided, however, that in the event that such Turbine Equipment, or any
Component thereof, has not been delivered to the Delivery Point within thirty
(30) days following its scheduled arrival at the Delivery Point due to an
Excusable Event, then such amount shall be due upon execution and delivery to
Buyer of a Delayed Delivery Certificate.  Notwithstanding any payment pursuant
to a Delayed Delivery Certificate, Supplier shall remain obligated to achieve
delivery in accordance with the terms and conditions of this Agreement (other
than the obligation to deliver by the Guaranteed Delivery Dates).

5.2.4

Wind Turbine Commissioning Completion.  Each payment set forth in the Payment
Schedule that is based on Commissioning Completion of the Wind Turbines shall be
paid as a pro rata portion based on the number of Wind Turbines achieving
Commissioning Completion when the applicable Wind Turbine(s) have achieved
Commissioning Completion, as evidenced by a Commissioning Completion
Certificate; provided, however, that in the event that such Wind Turbine has not
been Commissioned within sixty (60) days following the date of the Delivery
Certificate or the Delayed Delivery Certificate, as applicable, due to an
Excusable Event, then such amount shall be due upon execution and delivery to
Buyer of a Delayed Commissioning Completion Certificate. Notwithstanding any
payment pursuant to a Delayed Commissioning Completion Certificate, Supplier
shall remain obligated to achieve Commissioning Completion in accordance with
the terms and conditions of this Agreement.

5.2.5

Final Completion.  Any payment set forth in the Payment Schedule that is based
on Final Completion shall be paid when Final Completion has been achieved, as
evidenced by a Final Completion Certificate, and shall include payment of the
undisputed outstanding balance of the Contract Price and any and all other
undisputed sums due and not yet paid to Supplier hereunder (other than the Punch
List Holdback Amount); provided, however, that in the event that Final
Completion has not been achieved within sixty (60) days following the date of
the final Commissioning Completion Certificate or Delayed Commissioning
Completion Certificate, as applicable, due to an Excusable Event, then such
amount shall be due upon execution and delivery to Buyer of a Delayed Final
Completion Certificate; provided, further, that if (a) Commissioning Completion
of any Wind Turbine has not been achieved within ninety (90) days following the
applicable anticipated Commissioning Completion Date set forth on the Project
Schedule, and (b) all of the other conditions to Final Completion set forth in
Section  have been satisfied with respect to the Wind Turbines that have
achieved Commissioning Completion, then Buyer shall pay Supplier an amount equal
to the pro rata portion of the Final Completion payment allocable to such Wind
Turbines that have achieved Commissioning Completion; and provided, further,
that any remaining portion of the payment set forth in the Payment Schedule that
is based on Final Completion shall be invoiced when the applicable Wind Turbines
achieve Commissioning Completion.  Notwithstanding any payment pursuant to a
Delayed Final Completion Certificate, Supplier shall remain obligated to achieve
Final Completion in accordance with the terms and conditions of this Agreement.

5.2.6

Payment and Release of Punch List Holdback Amount.  The Parties shall agree upon
a value for each Punch List item, and Buyer shall be permitted to hold back one
hundred fifty percent (150%) of such agreed value (the “Punch List Holdback
Amount”) until such Punch List item has been completed.  Upon completion of a
Punch List item, Buyer shall pay Supplier the Punch List Holdback Amount for
such item within seven (7) days following receipt of an invoice from Supplier.

5.3

Fuel Adjustments

.  If the Fuel Price EWD is greater than one hundred five percent (105%) of the
Fuel Price ED or is less than ninety-five percent (95%) of the Fuel Price ED,
then, within fifteen (15) days following the date of Ex Works of the last Wind
Turbine, Supplier shall submit to Buyer a calculation of any additional amounts
payable or credits to Buyer as a result of an increase or decrease in the price
of bunker fuel between the Effective Date and the date of Ex Works of the last
Wind Turbine for the Project.  Such calculation shall be made in accordance with
the following formula:

(A * B * C )

Where,

A = $1,314,106 (the portion of the Contract Price attributable to ocean freight)

B = 0.113 (the percentage of ocean freight attributable to fuel)

and

C = (Fuel Price EWD - Fuel Price ED) / Fuel Price ED.

Within five (5) days following receipt of Supplier’s calculation, Buyer shall
approve or dispute the calculation.  If Buyer approves the calculation and such
amount is positive, Buyer shall pay to Supplier the amount set forth in the
calculation within seven (7) calendar days following its approval thereof.  If
Buyer approves the calculation and such amount is negative, Supplier shall apply
a credit in such amount to the remaining portion of the Contract Price.  If
Buyer disputes the calculation and the Parties are unable to resolve the
dispute, either Party may submit the matter to arbitration in accordance with
the provisions of .

5.4

Equipment Option Adjustment

.  Not later than thirty (30) days following the Effective Date, Buyer shall
have the right to irrevocably cancel either or both of the Advanced Grid (LVRT)
Option described on Exhibit D.1.4 and the Power Factor Correction described on
Exhibit D.1.6 for all of the Wind Turbines by providing Written Notice thereof
to Supplier.   If Buyer timely elects to cancel the Advanced Grid (LVRT) for all
of the Wind Turbines,  the Parties shall execute a Change Order to (i) reduce
the Contract Price by an amount equal to One Hundred Thirty-Two Thousand Two
Hundred Ten EUROs (€132,210), (ii) credit the remaining portion of the Contract
Price (after giving effect to such reduction) by an amount equal to Thirty-Three
Thousand Fifty-Two EUROs (€33,052) and (iii) amend Exhibit A.1 to delete the
Advanced Grid (LVRT) Option from the Equipment Supply Obligations effective as
of the Effective Date.  If Buyer timely elects to cancel the Power Factor
Correction for all Wind Turbines, the Parties shall execute a Change Order to
(i) reduce the Contract Price by an amount equal to Ninety-Two Thousand Seven
Hundred EUROs (€92,700), (ii) credit the remaining portion of the Contract Price
(after giving effect to such reduction) by an amount equal to Twenty-Three
Thousand One Hundred Seventy-Five EUROs (€23,175) and (iii) amend Exhibit A.1 to
delete the Power Factor Correction from the Equipment Supply Obligations
effective as of the Effective Date.  If Supplier enters into hedging
arrangements pursuant to Section 4.1.2, all amounts designated in EUROs shall be
converted into Dollars at the Actual Hedge Rate for purposes of any reductions
of and/or credits to the Contract Price contemplated in this Section 4.4.

5.5

Invoicing.

5.5.1

Supplier shall, not more than two (2) times per month, prepare for Buyer and
submit to Buyer an application for payment in the form of Exhibit  (the
“Application for Payment”) specifying (i) each Supplier Milestone for which
payment is sought, along with documentation related to such Supplier Milestone,
and (ii) the total payment sought in the Application for Payment.

5.5.2

Within seven (7) calendar days after receipt of each Application for Payment,
Buyer shall pay directly to the account of Supplier designated on Exhibit , or
such other account designated in writing by Supplier after the Effective Date,
the amounts due under this Agreement and set forth in such Application for
Payment.

5.6

Disputed Payments

.  If a dispute arises regarding the payments to be made to Supplier or Buyer
hereunder, Buyer or Supplier, as applicable, shall pay all undisputed amounts,
and Buyer and Supplier shall attempt in good faith to resolve the dispute as
promptly as reasonably practicable and, if unsuccessful, shall utilize the
dispute resolution provisions in  to resolve the payment dispute.

5.7

Late Payments

.  Any amount owed by a Party hereunder beyond the date that such amount first
becomes due and payable under this Agreement shall accrue interest from the date
that it first became due and payable until the date that it is paid at the
lesser of (a) LIBOR plus four percent (4%) per annum or (b) the maximum rate
permitted by Applicable Law.

ARTICLE 6.

BUYER’S OBLIGATIONS

6.1

Buyer’s Obligation to Accept and Pay for Equipment Supply Obligations

.  Subject to, and in accordance with, the terms and conditions of this
Agreement, Buyer shall accept delivery of, purchase and pay for the Turbine
Equipment and the other Equipment Supply Obligations performed hereunder.

6.2

Notice to Proceed

.  Buyer shall deliver to Supplier the Notice to Proceed on or before the
Outside Commencement Date.

6.3

Buyer’s Obligation to Complete Balance of Plant

.  Subject to, and in accordance with, the terms and conditions of this
Agreement, Buyer hereby agrees to perform, or cause to be performed, all of the
following (collectively, the “Balance of Plant Work”):

6.3.1

purchase, procure, supply, transport, deliver to the Project Site (except as
otherwise provided in Section ), unload, assemble, construct, erect, install,
test, start-up, commission, complete, and integrate with the Turbine Equipment
all balance of plant equipment and work and take such other actions with respect
to the Balance of Plant Work as necessary to accomplish the foregoing, all as
further described in this  and Exhibits  and ;

6.3.2

perform, and coordinate with Supplier, and/or the BOP Contractors, those
obligations related to interfacing the activities described in Section  and
Exhibit  with the Turbine Equipment;

6.3.3

design and construct all Tower Foundations in accordance with the Tower
Foundation Requirements and assemble, erect and install all Towers in accordance
with Supplier’s Installation Manual;

6.3.4

before Mechanical Completion of the first Wind Turbine, cause all telephone
lines, data lines, cabling and wiring necessary for the interconnection of the
SCADA System to be installed in accordance with Exhibits  and  and to meet
Supplier’s standard SCADA System specifications set forth in Exhibit ;

6.3.5

achieve Mechanical Completion in accordance with Section 3.9.1(i);

6.3.6

provide a permanent power supply sufficient to perform the Commissioning of the
Wind Turbines no later than the commencement of Commissioning required for the
Wind Turbines as contemplated in the Project Schedule;

6.3.7

arrange with the Interconnecting Utility to accept electricity generated by the
Wind Turbines during Commissioning and provide all electricity necessary to
conduct such testing;

6.3.8

perform, and coordinate with Supplier and/or the BOP Contractors, all other work
and services required in connection with the activities described in this
Section  consistent with Buyer’s obligations under Section ; and

6.3.9

procure, provide and pay for all materials, equipment, machinery, tools,
consumables, labor, transportation, supervision, administration and other
services and items incidental in performing the foregoing.

6.4

Scheduling

.  Buyer shall perform, or cause BOP Contractors to perform, the Balance of
Plant Work, including achieving Permanent Grid Energization by the Permanent
Grid Energization Date, in accordance with the Project Schedule.  If Buyer fails
to achieve Permanent Grid Energization by the Permanent Grid Energization Date
and such failure results in an increase in Supplier’s costs and/or impacts
Supplier’s ability to meet any Supplier Milestone in accordance with the Project
Schedule or by the Guaranteed Delivery Dates, Supplier shall be entitled to a
Change Order increasing the Contract Price and extending the date for completion
of any Supplier Milestones commensurate with such delay and added cost,
including overtime charges for labor and equipment.

6.5

Right of Access.

6.5.1

Buyer shall have acquired, as of the Effective Date, and shall thereafter
maintain, all rights to use the Project Site and all necessary consents and all
other agreements regarding the land which provide rights to use and access the
Project Site sufficient to allow Supplier to perform the Equipment Supply
Obligations in accordance with the Project Schedule.

6.5.2

Buyer shall provide Supplier with access to and within the Project Site at all
times and without prior notice as reasonably necessary to perform the Equipment
Supply Obligations, including access to each Wind Turbine location, the Crane
Pads, and the Storage and Lay-down Areas.  Buyer shall ensure that all Storage
and Lay-down Areas, Crane Pads and Access Roads on the Project Site comply with
the standards set forth in Exhibit  and  and shall be responsible for the
maintenance of the same, including snow removal and, if required, sanding.

6.6

Transportation Access.

6.6.1

Buyer shall provide Supplier with access to the Project Site, and shall prepare
and provide access to the foundation pad locations, in each case broad and
strong enough and otherwise sufficient to permit access, turn-around and egress
by heavy trucks and cranes and otherwise meeting the requirements set forth in
Exhibit .  Buyer shall pay for all costs associated with its failure to comply
with the requirements set forth in Exhibit , including but not limited to, costs
of towing vehicles at the Project Site and any damage to transportation vehicles
that might result. Buyer shall be responsible for taking any extraordinary
measures that might be required if the local roads are inadequate for
transportation of the Turbine Equipment and shall be liable for all costs
associated with such extraordinary measures.  If any damage to the public roads
occurs during transportation of the Turbine Equipment, Buyer shall pay directly,
or promptly reimburse Supplier for, any and all fines and/or repair costs
associated with such damage except to the extent that such damage is caused by
the negligence or willful misconduct of Supplier or Supplier’s Subcontractors.

6.7

Loading, Unloading and Delivery Device Return

6.7.1

At the Project Site. Upon delivery to the Project Site, Buyer shall unload, or
cause to be unloaded, the Turbine Equipment from each delivery truck within the
unloading time period specified for each type of component set forth in .  If
Buyer fails to unload, or cause such Turbine Equipment to be unloaded within the
applicable time provided in , Buyer shall pay the applicable demurrage or
stand-by charges set forth in  that are attributable to Buyer’s late unloading,
or failure to cause such unloading.  Notwithstanding the foregoing, Buyer shall
not be responsible for payment of any such demurrage or stand-by charges if
Supplier delivers Turbine Equipment prior to its Anticipated Delivery Date
pursuant to Section  unless Buyer has provided its prior written approval for
such delivery.

6.7.2

Delivery Devices.  Buyer shall be responsible, at its sole cost and expense, for
repacking all Delivery Devices and shall either, in accordance with the schedule
set forth in , (i) make such Delivery Devices available for pick-up and
transportation by Supplier at a Storage and Lay-down Area or (ii) deliver such
Delivery Devices to the port designated by Supplier at its own cost and expense.
 Buyer shall be responsible for any loss or damage to the Delivery Devices and
shall return such Delivery Devices in the same condition as when received from
Supplier, ordinary wear and tear excepted.  If Buyer fails to timely repackage
or make available for pick-up a Delivery Device, Buyer shall pay the applicable
demurrage or stand-by charges set forth in  and any other charges, costs or
expenses that are attributable to Buyer’s failure to repackage or make available
for pick-up such Delivery Device.

6.8

Installation, Assembly, Erection and Mechanical Completion of Turbine Equipment

.  Supplier’s obligations with respect to Commissioning hereunder are expressly
conditioned upon (a) Buyer’s timely installation, assembly, erection and
Mechanical Completion of the Turbine Equipment in accordance with the Technical
Specifications, Section , the Installation Manual, and the other BOP
Requirements and (b) Buyer’s timely completion of the Balance of Plant Work,
including, without limitation, roads constructed in accordance with Exhibit  and
Exhibit .  Any deficiencies in, or nonconformance to, the standards set forth in
this Agreement, the Technical Specifications, Installation Manual or the other
BOP Requirements, in the installation, assembly, erection and Mechanical
Completion of the Turbine Equipment identified by Supplier to Buyer that could
reasonably be expected to impede Commissioning shall be corrected by Buyer prior
to Supplier’s obligation to commence Commissioning.

6.9

Qualifications; Operation

.  Buyer and each of its BOP Contractors shall at all times during performance
of the Balance of Plant Work be qualified and capable of performing the Balance
of Plant Work in accordance with the terms of this Agreement and shall hold all
material licenses and professional certifications required in connection
therewith.  Buyer shall provide sufficient information and training so that the
operator of the Project is qualified and capable of properly operating the
Turbine Equipment in compliance with the Operating Manual and Supplier’s
standard procedures and technical bulletins.

6.10

BOP Contractors

.  Buyer and Supplier acknowledge that, concurrently with the performance of the
Equipment Supply Obligations under this Agreement, BOP Contractors will be
performing the Balance of Plant Work on behalf of Buyer pursuant to the BOP
Contracts.  Buyer shall provide Supplier with a list of the names and notice
addresses of all BOP Contractors within thirty (30) days following the Effective
Date or as soon as is practicable thereafter, and shall update such list as
additional BOP Contractors are hired by Buyer.  Buyer shall require that BOP
Contractors performing work at the Project Site maintain reasonable levels and
types of insurance consistent with Prudent Wind Industry Practices.  The
engagement or use of any BOP Contractor shall not relieve Buyer of any of its
duties, responsibilities, obligations or liabilities hereunder.  As between
Buyer and Supplier, Buyer shall be solely responsible for the acts, omissions or
defaults of its BOP Contractors and any other Persons for which Buyer or any
such BOP Contractor is responsible.  Nothing in this Agreement shall be
construed to impose on Supplier any obligation, liability or duty to a BOP
Contractor or any other Persons for which Buyer or any such BOP Contractor is
responsible, or to create any contractual relationship between any such Persons
and Supplier including an obligation pay or to see to the payment of any moneys
due any such Persons.  No BOP Contractor or any other Persons for which Buyer or
any such BOP Contractor is responsible is intended to be nor shall be deemed a
third party beneficiary of this Agreement.

6.11

Cooperation of Supplier, Buyer and BOP Contractors

.  Buyer shall not, and shall cause all BOP Contractors not to, unreasonably
interfere with and to cooperate with Supplier in the performance of Supplier’s
duties under this Agreement to the extent reasonably required to achieve the
performance of the BOP Contractors’ obligations under the BOP Contracts and
Supplier’s obligations under this Agreement in a timely and efficient manner.

6.12

Cooperation Regarding Punch List

.  Supplier and Buyer recognize that, following Commissioning Completion of any
given Wind Turbine, Buyer shall commence commercial operation of such Wind
Turbine, and Supplier may be in the process of completing Punch List items at
the Wind Turbine.  During this time, Buyer shall make reasonable efforts to
minimize interference with Supplier’s completion of the Punch List items;
provided, however, that the foregoing shall not limit Supplier’s obligations
under Section .

6.13

Site Storage of Wind Turbines, Equipment and Materials

.  Buyer shall provide appropriate lay down and storage areas as more fully
described in Exhibit E.1 and  for use by Supplier in performance of the
Equipment Supply Obligations under this Agreement and the other Contract
Documents.

6.14

Buyer Permits

.  Buyer shall obtain and maintain all Permits necessary for the execution and
completion of the Equipment Supply Obligations in accordance with the Project
Schedule, the Balance of Plant Work, and any other Permits necessary to develop,
construct, install, engineer, operate or maintain the Project (other than the
Supplier Permits) (collectively, the “Buyer Permits”).  Supplier shall, at no
cost or expense to it, reasonably cooperate with Buyer with respect to obtaining
any Buyer Permits.  Reasonably promptly following receipt thereof, Buyer shall
deliver copies to Supplier of all such Buyer Permits that are reasonably likely
to have an impact on Supplier’s performance of the Equipment Supply Obligations.

6.15

Security of Turbine Equipment and Safety

.  From and after the date the Turbine Equipment is delivered to the Delivery
Point, Buyer shall take all reasonable steps to protect the Turbine Equipment,
and all related equipment, material and parts.  Prior to assembling, installing
and erecting the Turbine Equipment, and related equipment, material and parts,
Buyer shall wrap and seal such equipment in a manner that would ensure the
security and protection of the same from the elements, including dust and
moisture, and from damage due to any other cause.  Buyer shall use the same care
to protect the Turbine Equipment, and all related equipment, material and parts,
at any time in its possession or under its control as an ordinarily prudent
person operating a project of a size and nature similar to the Project would use
with its own property, but in any event shall not use less than reasonable care,
and shall be responsible for any damage to such property resulting from its
failure to use such care.  Buyer shall, and shall cause all of its employees,
agents and the BOP Contractors to, comply with the safety program attached as
Exhibit I.1 and the site rules attached as Exhibit I.2, any safety procedures
established by Supplier and any regulations and rules, including safety rules,
established by Buyer and/or any BOP Contractors.

6.16

Traffic

.  Buyer shall be responsible for coordinating and managing traffic flow to and
within the Project Site and shall cooperate with Supplier and manage such
traffic such that it does not unreasonably interfere with, impede or otherwise
delay performance of Supplier’s obligations hereunder.

6.17

Standard of Performance of Balance of Plant Work

.  Buyer shall perform, or cause to be performed, the Balance of Plant Work and
all of its obligations hereunder, including those obligations related to the
construction of Tower Foundations, the assembly, erection and installation of
the Turbine Equipment and interfacing the same with the Balance of Plant Work,
in a workmanlike manner, using new materials, and in compliance, in all material
respects, with Applicable Laws, the Buyer Permits, those Supplier Permits,
copies of which were delivered to Buyer pursuant to Section , Prudent Wind
Industry Practices, the Technical Specifications, the Installation Manual, the
Balance of Plant Specifications, and the other requirements of this Agreement
(collectively, the “BOP Requirements”), all as more particularly described
herein.  If the standards or requirements derived from the foregoing are
inconsistent, Buyer shall perform, or cause to be performed, its obligations in
accordance with the requirements of the most stringent rule, standard, criteria
or guideline.  If there are any conflicts between or among the standards or
requirements derived from the foregoing, Buyer shall promptly notify Supplier of
the conflict and the Parties shall cooperate and negotiate in good faith such
modifications to this Agreement as are necessary to resolve the conflict.

6.18

Contracts, Documents, and Other Deliverables.

6.18.1

Warranty Agreement.  Buyer shall execute and deliver to Supplier concurrently
herewith the Warranty Agreement, in the form of Exhibit .

6.18.2

Service Agreement.  Buyer shall execute and deliver to Supplier concurrently
herewith the Service Agreement, in the form of Exhibit .

6.18.3

Buyer Parent Guaranty.  As a material inducement to Supplier to enter into this
Agreement, Buyer shall deliver to Supplier the Buyer Parent Guaranty.

6.18.4

BOP Deliverables.  Buyer shall deliver to Supplier each of the documents and
deliverables identified in Exhibit  (the “BOP Documents and Deliverables”) in
accordance with the schedule set forth therein.  Supplier may as an
accommodation to Buyer, but is not obligated to, review and comment on any such
BOP Documents and Deliverables.  To the extent that Supplier reviews and
comments on such BOP Documents and Deliverables, Buyer shall independently
determine whether to accommodate such comments.  Buyer shall notify Supplier of
such determination, provided that Supplier shall have no liability therefor.

6.19

Buyer’s Manager

.  Buyer shall appoint a single representative, and shall provide prompt Written
Notice thereof to Supplier, to act as its manager and coordinator of this
Agreement on Buyer’s behalf (the “Buyer’s Manager”).  To the extent practicable,
the Buyer’s Manager shall not be replaced without reasonable prior Written
Notice to Supplier.  The Buyer’s Manager (i) shall act as the liaison for
Buyer’s communications with Supplier, (ii) shall be responsible for receiving
all reports due under this Agreement from Supplier and delivering all reports
due hereunder to Supplier, (iii) shall have authority to act on behalf of Buyer
and (iv) shall have the experience and authority to make reasonably prompt means
and methods decisions at the Project Site on a real time basis.  All
communications given to or received from the Buyer’s Manager shall be binding on
Buyer.  Notwithstanding the foregoing, the Buyer’s Manager shall not have
authority to amend or to modify any of the provisions of this Agreement.  The
Buyer’s Manager shall coordinate all activities of Buyer and the BOP Contractors
at the Project Site, including reporting activities, scheduling activities,
communication activities, and administration.

6.20

Taxes

.  Buyer shall (i) pay directly all Taxes related to performance of any work
other than the Equipment Supply Obligations and (ii) remit to Supplier all
amounts payable for Sales Taxes within seven (7) days following receipt of an
invoice therefor and reasonable documentation supporting the calculation
thereof; provided, however, that Buyer shall not be responsible for any customs
duties, imposts or levies assessed by reason of Supplier’s shipment of the
Turbine Equipment to the Delivery Point. Supplier shall cooperate with
reasonable requests of Buyer in any efforts by Buyer to obtain exemption from,
or to minimize, any such Taxes and Sales Taxes.

6.21

Inspection of Balance of Plant Work

.  During performance of the Balance of Plant Work, Buyer shall make periodic
inspections of the Balance of Plant Work in order to verify material compliance
with Section 5.17 and to verify completion of the Balance of Plant Work as
detailed in the Project Schedule and shall, or shall cause the BOP Contractors
to, deliver to Supplier monthly written progress reports with respect to that
portion of the Balance of Plant Work which would reasonably be expected to have
a direct impact on Supplier’s ability to timely perform the Equipment Supply
Obligations.  Buyer shall inspect or cause to be inspected all materials and
equipment it incorporates or causes to be incorporated in the Turbine Equipment
and shall reject those items determined by Buyer or Supplier not to be in
compliance with Applicable Laws or the requirements of this Agreement.

6.22

Hazardous Site Conditions

.  In the event Supplier encounters any Hazardous Substance or other hazardous
conditions at the Project Site which have not been rendered harmless, Supplier
shall immediately stop work in the area affected and report the condition to
Buyer. Buyer shall, at its sole cost and expense, remove or render harmless, or
take other actions necessary to remedy the hazards associated with, any such
Hazardous Substance or other hazardous conditions other than such Hazardous
Substance or other hazardous conditions brought on the Project Site, or caused
by, Supplier or its Subcontractors.  The Equipment Supply Obligations in the
affected area shall not be resumed until Buyer has complied with the foregoing
obligation.  Further, if such an event results in an increase in Supplier’s
costs and/or impacts Supplier’s ability to meet any Supplier Milestone in
accordance with the Project Schedule or by the Guaranteed Delivery Dates,
Supplier shall be entitled to a Change Order increasing the Contract Price and
extending the Project Schedule and Guaranteed Delivery Dates commensurate with
such delay and added cost, including overtime charges for labor and equipment.

6.23

Soil and Subsurface Conditions

.  Prior to commencement of any Equipment Supply Obligations at the Project
Site, Buyer shall evaluate or cause to be evaluated the Soil and Subsurface
Conditions (including the presence of caverns or voids) where the Equipment
Supply Obligations are to be performed and inform Supplier of any area of
sensitivity identified.  As between Supplier and Buyer, Buyer shall be solely
responsible for any and all delays, additional costs or unintended consequences
of any Soil or Subsurface Condition.  In the event a Soil or Subsurface
Condition delays or results in additional cost to perform the Equipment Supply
Obligations or otherwise adversely impacts Supplier or performance of the
Equipment Supply Obligations, Buyer shall grant Supplier a Change Order
increasing the Contract Price and extending the Project Schedule and Guaranteed
Delivery Dates commensurate with such delay and added cost, including overtime
charges for labor and equipment, and take such other actions as are reasonably
necessary to remedy the adverse impacts on Supplier or performance of the
Equipment Supply Obligations resulting from the Soil or Subsurface Conditions.

6.24

FAA Lighting

.  Buyer shall supply any FAA Lighting required to be placed on  the Turbine
Equipment.  Buyer shall install such FAA Lighting on the Turbine Equipment and
coordinate with Supplier with respect to the placement of any brackets for such
FAA Lighting on the Turbine Nacelle.

6.25

Tower Foundation Templates

.  In the event Buyer does not elect to purchase Tower Foundation Templates from
Supplier pursuant to Section 3.6.6 hereof, Buyer shall supply and use, or
require its BOP Contractors to use, Tower Foundation Templates conforming to the
requirements set forth in Exhibit D.3.2.

ARTICLE 7.

SCHEDULE

7.1

Commencement

.  Supplier shall commence the Equipment Supply Obligations on the date on which
all of the following conditions have been satisfied: (i) Supplier has received
the Buyer Parent Guaranty, (ii) Supplier has received the Notice to Proceed and
(iii) Buyer has paid in full the Down Payment pursuant to Section  (the
“Commencement Date”).

7.2

Delivery Delays.

7.2.1

Delivery Deadline.  Supplier shall deliver the Turbine Equipment on or before
the applicable Guaranteed Delivery Dates; provided, however, that, without
limitation of any rights to an extension of the Guaranteed Delivery Dates or any
other dates in the Project Schedule Supplier may have hereunder, the Parties
acknowledge that each Guaranteed Delivery Date is subject to adjustment pursuant
to the Change Order provisions of .

7.2.2

Delivery Delay Liquidated Damages.  If delivery of the applicable Component has
not occurred by the applicable Guaranteed Delivery Date, due to Supplier’s
failure to perform its obligations under this Agreement for reasons other than
an Excusable Event, Supplier will be liable to Buyer for damages for each day
after such Guaranteed Delivery Date until the date of delivery of such Turbine
Equipment in either of the following amounts (“Delay Liquidated Damages”):

(i)

if Buyer and its BOP Contractor are not fully mobilized on the applicable
Guaranteed Delivery Date to perform Balance of Plant Work at the Project Site,
an amount equal to:  (i) Seventy-Five Dollars ($75) per day for each Tower
section not delivered by the applicable Guaranteed Delivery Date, (ii) Two
Hundred Twenty-Five Dollars ($225) per day for each Turbine Nacelle not
delivered by the applicable Guaranteed Delivery Date, and (iii) Two Hundred
Twenty-Five Dollars ($225) per day for each Blade Set not delivered by the
applicable Guaranteed Delivery Date; provided that in no event shall the
aggregate amount of liquidated damages payable during such period exceed Seven
Hundred Fifty Dollars ($750) per complete Wind Turbine and Tower per day;  or

(ii)

if Buyer and its BOP Contractor are fully mobilized on the applicable Guaranteed
Delivery Date to perform Balance of Plant Work at the Project Site, an amount
equal to:  (i) Two Hundred Fifty Dollars ($250) per day for each Tower section
not delivered by the applicable Guaranteed Delivery Date, (ii) Five Hundred
Fifty Dollars ($500) per day for each Turbine Nacelle not delivered by the
applicable Guaranteed Delivery Date, and (iii) Five Hundred Fifty Dollars ($500)
per day for each Blade Set not delivered by the applicable Guaranteed Delivery
Date; provided that in no event shall the aggregate amount of liquidated damages
payable during such period exceed Two Thousand Dollars ($2,000) per complete
Wind Turbine and Tower per day.

In either case, such amounts shall be calculated at the end of each week after
the applicable Guaranteed Delivery Date until the date of delivery of the
applicable Component, and shall be credited to Buyer in accordance with Section
 no later than thirty (30) days thereafter.

7.2.3

Outside Delivery Date; Partial Termination Right.  In the event that Supplier
fails to deliver the final component of Turbine Equipment required for the
assembly, erection and installation of a complete Wind Turbine by the date that
is nine (9) months following the Guaranteed Delivery Date therefor for reasons
other than an Excusable Event, Buyer shall have the right to terminate the
remaining obligations under this Agreement solely with respect to such
undelivered complete Wind Turbine if such failure is not remedied within thirty
(30) days following receipt of Written Notice thereof to Supplier.  For the
avoidance of doubt, any termination by Buyer pursuant to the preceding sentence
shall be a partial termination and shall apply only with respect to all complete
Wind Turbines that have not been delivered prior to the relevant date, and the
Parties’ respective obligations under this Agreement with respect to all Wind
Turbines that have been delivered prior to the relevant date, including the
obligations of Supplier to achieve the Supplier Milestones in accordance with
this Agreement and the obligations of Buyer to make payments in connection
therewith, shall continue in full force and effect.

7.2.4

Maximum Liability for Delay Liquidated Damages.  Supplier’s aggregate liability
for any and all Delay Liquidated Damages as set forth in Section  shall be
limited to a maximum of fifteen percent (15%) of the Maximum Liability.

7.3

Final Completion, SCADA Completion and Punch List

.  Supplier shall exercise commercially reasonable efforts to achieve Final
Completion, SCADA Completion and completion of any Punch List items by relevant
dates set forth in the Project Schedule, provided that if the foregoing are not
achieved by the relevant dates, Supplier shall thereafter continue to use
commercially reasonable efforts to achieve Final Completion, SCADA Completion
and completion of any Punch List items, as applicable, as soon as reasonably
practicable.  Without limiting Supplier’s obligation to achieve Final
Completion, SCADA Completion and completion of any Punch List items, failure by
Supplier to achieve Final Completion, SCADA Completion, and completion of any
Punch List items by the relevant dates set forth in the Project Schedule shall
not be a breach under this Agreement.

7.4

Payment of Liquidated Damages

.  Any and all amounts due from Supplier for liquidated damages hereunder shall
be treated as a reduction in the Contract Price.  All reductions in the Contract
Price shall be effected through the issuance of a Change Order.  In the event
the Contract Price so reduced results in the amounts previously paid to Supplier
pursuant to this Agreement exceeding the Contract Price (the difference being
the “Overpayment”), then Supplier shall refund to Buyer the Overpayment on the
date on which such liquidated damages were credited to Buyer hereunder.

7.5

Liquidated Damages Not a Penalty

.  The Parties acknowledge and agree that because of the unique nature of the
Turbine Equipment and the unavailability of substitute equipment, it is
difficult or impossible to determine with precision the amount of damages that
would or might be incurred by Buyer as a result of Supplier’s failure to deliver
the Turbine Equipment by the Guaranteed Delivery Date.  It is understood and
agreed by the Parties that (a) Buyer shall be damaged by failure of Supplier to
meet such obligations, (b) it would be impracticable or extremely difficult to
fix the actual damages resulting therefrom, (c) any sums which would be payable
under this  are in the nature of liquidated damages, and not a penalty, and are
fair and reasonable, and (d)each payment represents a reasonable estimate of
fair compensation for the losses that may reasonably be anticipated from each
such failure, and shall, without duplication, be the sole and exclusive measure
of damages with respect to any such failure by Supplier.

7.6

Sole and Exclusive Remedy

.  Except as set forth in Section 6.2.3, payment of Delay Liquidated Damages
shall, without duplication, constitute the sole and exclusive remedy of Buyer
and the sole and exclusive liability and measure of damages of Supplier with
respect to Supplier’s failure, if any, to deliver the Turbine Equipment on or
before the Guaranteed Delivery Dates.  Once payment of such liquidated damages
has been made, Supplier shall be relieved of any further liability in respect
thereof.  Notwithstanding anything herein to the contrary, including Section ,
Buyer shall have no right to terminate this Agreement should Supplier fail to
deliver the Turbine Equipment by the Guaranteed Delivery Dates, provided that
Supplier is complying with or has complied with its obligation to credit or pay
to Buyer the relevant liquidated damages applicable under this .

ARTICLE 8.

PROJECT COMPLETION

8.1

Wind Turbine Mechanical Completion

.  “Mechanical Completion” shall occur on a per Wind Turbine basis and shall be
achieved when (a) the relevant Wind Turbine and associated Tower is assembled,
erected, installed and connected to the Interconnecting Utility’s grid in
accordance with the Applicable Laws and this Agreement; (b) Buyer has installed,
or caused to be installed, all necessary materials and equipment with respect to
such Wind Turbine and associated Tower substantially in accordance with the
Technical Specifications and applicable quality assurance procedures and checked
for adjustment, rotation and lubrication; (c) each item on the Mechanical
Completion Checklist has been satisfied in accordance with this Agreement; and
(d) the Wind Turbine is ready to commence Commissioning.

8.2

Wind Turbine Commissioning Completion

.  “Commissioning Completion” shall occur on a per Wind Turbine basis and shall
be achieved when each item on the Commissioning Completion Checklist has been
satisfied in accordance with this Agreement.

8.3

Final Completion

.  “Final Completion” shall be achieved when all of the following have been
satisfied in accordance with this Agreement:

8.3.1

All of the Wind Turbines have achieved Commissioning Completion;

8.3.2

A Punch List for the Equipment Supply Obligations has been prepared and agreed
upon between Buyer and Supplier; and

8.3.3

All Supplier Documents and Deliverables required to be delivered hereunder to
Buyer on or before Final Completion have been delivered to Buyer.

8.4

SCADA Completion

.  “SCADA Completion” shall be achieved when each item on the SCADA Completion
Checklist has been satisfied in accordance with this Agreement.

8.5

Buyer Milestone Completion, Notification and Approval.

8.5.1

Notification and Approval.  When Buyer believes that it has achieved Mechanical
Completion set forth under Section , Buyer shall so notify Supplier in writing
by delivering to Supplier the Mechanical Completion Certificate indicating the
date on which Mechanical Completion was achieved and the identity of the
relevant Wind Turbine(s) achieving such Mechanical Completion, together with the
supporting documentation identified in Section .  Promptly thereafter, Supplier
shall conduct those investigations and inspections as it deems necessary or
appropriate to determine whether Mechanical Completion has in fact been
achieved.  If Supplier believes that Mechanical Completion has been achieved,
Supplier shall countersign and return to Buyer a copy of the Mechanical
Completion Certificate within five (5) Business Days following receipt of the
Mechanical Completion Certificate.

8.5.2

Disputed Mechanical Completion.  If Supplier reasonably believes that Mechanical
Completion has not been achieved, Supplier shall, within the time period
contemplated in Section , execute and deliver to Buyer Written Notice and
description of the alleged deficiencies.  Following receipt of such Written
Notice, Buyer shall, at its sole cost and expense, take such actions as it deems
necessary to correct the alleged deficiencies and shall thereafter redeliver the
Mechanical Completion Certificate to Supplier.  Supplier shall have three (3)
Business Days following receipt of each subsequent Mechanical Completion
Certificate to notify Buyer, in writing, of any remaining alleged deficiencies
to be corrected by Buyer as a condition to achieving Mechanical Completion.  The
foregoing procedures shall be repeated until Mechanical Completion has in fact
been achieved.  If Supplier fails to respond to Buyer’s Written Notice within
the five (5) or three (3) Business Day period set forth in Sections  and , the
Mechanical Completion Certificate shall be deemed to have been accepted.

8.6

Mechanical Completion Date

.  The date of achievement of Mechanical Completion shall be the date on which
Buyer delivers to Supplier the Mechanical Completion Certificate that is
ultimately accepted by Supplier or deemed to have been accepted.

8.7

Supplier Milestone Completion, Notification and Approval.

8.7.1

Notification and Approval.  When Supplier believes that it has achieved any of
the Supplier Milestones set forth under Sections , , or , Supplier shall so
notify Buyer in writing by delivering to Buyer the applicable Completion
Certificate indicating the date on which such Supplier Milestone was achieved,
the identity of the relevant Wind Turbine(s) achieving such Supplier Milestone
together with supporting documentation identified in Sections , , or , as
applicable.  Promptly thereafter, Buyer shall conduct those investigations and
inspections as it deems necessary or appropriate to determine if the relevant
Supplier Milestone has in fact been achieved.  If Buyer believes that the
applicable Supplier Milestone referenced in the applicable Completion
Certificate has been achieved, Buyer shall countersign and return to Supplier a
copy of the relevant Completion Certificate within five (5) Business Days
following receipt of the relevant Completion Certificate (the “Initial Response
Period”).

8.7.2

Disputed Supplier Milestone Completion.  If Buyer reasonably believes that the
applicable Supplier Milestone referenced in the applicable Completion
Certificate has not been achieved, Buyer shall, within the Initial Response
Period, execute and deliver to Supplier a Written Notice and description of the
alleged deficiencies.  Following receipt of such Written Notice, Supplier shall,
at its sole cost and expense, take such actions as it deems necessary to correct
the alleged deficiencies and shall thereafter redeliver the relevant Completion
Certificate to Buyer.  Buyer shall have three (3) Business Days following
receipt of each subsequent Completion Certificate for each Supplier Milestone to
notify Supplier, in writing, of any remaining alleged deficiencies to be
corrected by Supplier as a condition to achieving the relevant Supplier
Milestone.  The foregoing procedures shall be repeated until the relevant
Supplier Milestone has in fact been achieved.  If Buyer fails to respond to
Supplier’s Written Notice within the relevant five (5) or three (3) Business Day
period set forth in Sections  and this , the applicable Completion Certificate
shall be deemed to have been accepted.

8.7.3

Supplier Milestone Completion Date.  The date of achievement of each Supplier
Milestone shall be the date on which Supplier delivers to Buyer the relevant
Completion Certificate that is ultimately accepted by Buyer or deemed to have
been accepted.

8.8

Punch List Preparation

.  Prior to the Final Completion Date, Buyer and Supplier shall inspect the Wind
Turbines, and on the basis thereof Supplier shall prepare a list of the
outstanding items of Equipment Supply Obligations that remain to be completed
(the “Punch List”) and provide it to Buyer for review.  The Punch List may not
include any items that could reasonably be expected to prevent the safe and
continuous operation of the applicable Wind Turbine in accordance with the
Supplier Requirements and the Operating Manual.  Buyer shall review and comment
on the Punch List provided by Supplier not later than five (5) days after
receipt, and Supplier shall issue a revised Punch List to Buyer that takes
account of or responds to Buyer’s comments not later than five (5) days after
Supplier’s receipt of such comments.  The Parties shall also agree upon a
schedule for Supplier’s completion of the Punch List items that will allow
Supplier to complete such Punch List items within a reasonable period of time
without unreasonably interfering with the operation of the Project.

ARTICLE 9.

TITLE, RISK OF LOSS, CARE, CUSTODY AND CONTROL
AND SECURITY INTEREST

9.1

Transfer of Title and Risk of Loss

.  Risk of loss and care, custody and control of all or any portion of the Wind
Turbines and related Turbine Equipment shall pass to Buyer upon the date such
Wind Turbines and related Turbine Equipment, or portions thereof, are delivered
to the Delivery Point.  Title to all or any portion of the Wind Turbines and
related Turbine Equipment shall pass to Buyer upon the later of (i) the date
such Wind Turbines and related Turbine Equipment, or portions thereof, are
delivered to the Delivery Point and (ii) the date Buyer pays that portion of the
Contract Price payable pursuant to Section  that is attributable to such Wind
Turbines and related Turbine Equipment, or portions thereof.

9.2

Purchase Money Security Interest.

9.2.1

Grant of Security Interest.  Buyer hereby grants to Supplier, and Supplier
hereby retains, a purchase money security interest and all applicable sellers’
liens in and to the Turbine Equipment for the Project, now owned or hereafter
acquired by Buyer, including any modifications thereto or replacements thereof,
together with all products and proceeds of the foregoing (the “Collateral”), as
security until such Turbine Equipment is paid for in full.  Buyer authorizes
Supplier to make any and all filings with the appropriate Governmental
Authorities it deems necessary to evidence or to perfect and protect the
security interest granted pursuant to this Section .  If requested by Supplier,
Buyer shall, at its expense, promptly execute, and, after an assignment or
delegation pursuant to Section  hereof, shall cause the assignee to execute and
deliver to Supplier, any and all documents or instruments to enable Supplier to
exercise and enforce its rights and remedies hereunder and as a secured party
under the Uniform Commercial Code in effect in any applicable jurisdiction and
to perfect and protect the security interest granted pursuant to this Section ,
including the execution of financing statements and fixture filings (and
amendments thereto) and the delivery to Supplier of property waivers in a form
acceptable to Supplier.  Supplier may exercise its remedies against some or all
of the Collateral and in such order as it shall choose in its sole discretion.

9.2.2

Rights to Collateral

.  Any sale, assignment or transfer of the Collateral, regardless of when any
such sale, assignment or transfer occurs, shall be subject to the security
interest of Supplier therein.

ARTICLE 10.

LICENSE AGREEMENT

10.1

Grant of License

.  The Licensed Materials, including those that are contained within or
accompany the Turbine Equipment, are not being sold to Buyer, but rather are
being licensed in accordance with the terms and conditions of this Agreement.
 The Licensed Materials, including any updates thereto, contain Intellectual
Property owned by Supplier and its licensors, including works protectable under
Title 17 of the United States Code, and Buyer agrees not to make any copies of
the Licensed Materials except as permitted herein.  Subject to Buyer’s ongoing
compliance with the terms of this Agreement (including timely payment of all
amounts owed hereunder and compliance with Section ) and upon delivery by
Supplier of the Turbine Equipment to Buyer, Supplier grants to Buyer a
non-exclusive, royalty-free and non-transferable (except as permitted herein)
limited license to use the Licensed Materials at the Project Site solely to
support its permitted use of the Turbine Equipment and solely in accordance with
the terms of this Agreement.  The license granted pursuant to this Agreement
shall be paid-up after Buyer has paid the Contract Price in full to Supplier.
 Buyer understands and agrees that such license does not include any right to
modify the Licensed Materials or to sell, sublicense, license, rent, assign,
transfer, deploy or otherwise make available the Licensed Materials, in whole or
in part, to any third party except as specifically set forth in this Agreement.
 However, Buyer is permitted to disclose the Licensed Materials to third party
contractors who have a need to know such Licensed Materials solely for Buyer’s
use and operation of the Turbine Equipment and in accordance with the terms of
this Agreement; provided, that such third parties shall first execute a
confidentiality agreement consistent with this  containing restrictions on
disclosure at least as restrictive as this  (and such third party contractors
shall not be permitted to disclose the Licensed Materials to any other third
party).

10.2

No Copies

.  Except as otherwise permitted by this Agreement, Buyer shall not make any
copies of the Licensed Materials without obtaining express written permission
from Supplier.

10.3

Proprietary Notices

.  Buyer agrees not to remove or permit to be removed any proprietary notices
that appear on or with the Licensed Materials.  Buyer also agrees to include on
and with the Licensed Materials a written notice stating: “Confidential and
Proprietary Information of Vestas-American Wind Technology.  Access and Use
Restricted by License” or such other or additional notice as Supplier may
prescribe.

10.4

No Reverse Engineering

.  The Licensed Materials contain trade secrets of Supplier or its licensors.
 In order to protect the Licensed Materials, Buyer shall not modify, translate,
decompile, reverse engineer, decrypt, extract, disassemble or otherwise reduce
or attempt to reduce the Licensed Materials to source code form.  Buyer will
ensure, both during and (if Buyer still has possession of the Licensed
Materials) after the performance of this Agreement, that (a) Persons who are not
bound by a confidentiality agreement consistent with this Agreement shall not
have access to the Licensed Materials, and (b) Persons who are so bound are put
on written notice that the Licensed Materials contain trade secrets, owned by
and proprietary to Supplier or its licensors.

10.5

Prohibited Uses

.  Buyer shall not make any use of the Licensed Materials except as expressly
authorized by this .

10.6

Restrictions on Transfer

.  The Licensed Materials covered by this license are inseparable from the
Turbine Equipment being furnished pursuant to this Agreement.  As a result,
subject to payment in full of the Contract Price, the license and all
obligations contained herein, shall transfer with any transfer of the Project,
the Turbine Equipment or any component or portion thereof, as permitted herein.
 On such a transfer and as a condition thereof, the transferee shall assume, and
Buyer shall secure from such transferee in writing an assumption agreement to be
bound by, the terms and conditions of this license.  Buyer shall not market or
distribute the Licensed Materials.  Buyer may assign its rights under this
Agreement, including any rights in the Licensed Materials, to a Financing Party
or to any other person succeeding to the ownership of the Turbine Equipment in
accordance with Section .  Buyer shall indemnify, defend and hold harmless
Supplier, Supplier Parent, Supplier’s Affiliates, and their respective officers,
directors, members, agents and employees from and against any damage, injury or
loss resulting from the failure of Buyer to comply with the foregoing.

10.7

Owned by Supplier

.  All right, title and interest in and to the Licensed Materials (including all
Intellectual Property therein) and all copies thereof shall remain the sole
property of Supplier or its licensors.  Buyer acquires no rights or licenses to
any Intellectual Property of Supplier or its Affiliates except to the Licensed
Materials as expressly granted under this Agreement for operation of the Turbine
Equipment.

10.8

Government End Users

.  The software portion of the Licensed Materials is a “commercial item,” as
that term is defined at 48 CFR 2.101 (Oct 1995), consisting of “commercial
computer software” and “commercial computer software documentation,” as such
terms are used in 48 CFR 12.212 (Sep 1995) and in the event the Licensed
Materials are provided to the US Government, such Licensed Materials shall be
provided to the US Government only as a commercial end item. Consistent with 48
CFR 12.212 and 48 CFR 227.7202 1 through 227.7202 4 (June 1995), all US
Government end users acquire the software with only those license rights set
forth herein.

10.9

Export Restrictions

.  Buyer acknowledges that the Licensed Materials may be subject to the US
Export Administration Laws and Regulations.  Buyer may not export or re-export
the Licensed Materials (nor any direct product therefrom) in violation of the US
export laws. Buyer certifies that Buyer is not on the US Department of
Commerce’s Denied Persons List or affiliated lists or on the US Department of
Treasury’s Specially Designated Nationals List.  To the extent required, Buyer
will abide by any and all notices regarding export and agrees not to remove or
allow any third party to remove such notices.  Buyer’s obligation under this
Section  will survive the expiration or termination of this Agreement.

ARTICLE 11.

EXCUSABLE EVENTS

11.1

Excusable Events

.  Supplier shall be entitled to an adjustment in the Contract Price and/or the
Project Schedule (including the Guaranteed Delivery Dates) upon the occurrence
of an Excusable Event, to the extent that such Excusable Event increases the
cost of Supplier’s performance of the Equipment Supply Obligations or materially
adversely affects the Equipment Supply Obligations such that Supplier’s
performance of the Equipment Supply Obligations is temporarily or permanently
prevented or delayed; provided, Supplier complies with Sections  and .  For the
purposes of this Agreement, an “Excusable Event” shall mean and refer to:

11.1.1

delays or interference with the Equipment Supply Obligations resulting from the
acts or omissions of Buyer, any BOP Contractor, or any of their subcontractors,
suppliers, employees or other parties for whom either may be liable;

11.1.2

subject to Section , the occurrence of a Force Majeure Event;

11.1.3

events concerning Soil or Subsurface Conditions described under Section ;

11.1.4

events concerning Hazardous Substances, or other hazardous conditions, in either
case as described in Section ;

11.1.5

a Change in Law of the US or of the State of Iowa;

11.1.6

the failure of Buyer to acquire any of the Real Property Rights or the Buyer
Permits, including the failure to acquire such Real Property Rights or Buyer
Permits in a timely fashion so that Supplier may perform the Equipment Supply
Obligations;

11.1.7

stoppages in the Equipment Supply Obligations which occur pursuant to the terms
and provisions of Section ;

11.1.8

failure of Buyer or any BOP Contractor to complete the Balance of Plant Work in
accordance with the BOP Requirements or the Project Schedule;

11.1.9

any acts or omissions by Buyer or any person or entity directly or indirectly
engaged or instructed by it which are not in compliance with the requirements of
this Agreement, including any task required for the completion of the Project
and not forming part of the work to be performed by Supplier; or

11.1.10

suspension or stoppages of the Equipment Supply Obligations instructed by or on
behalf of Buyer.

11.2

Change Order for Excusable Event

.  If Supplier is entitled to an adjustment in the Contract Price, the Project
Schedule and/or the Guaranteed Delivery Dates for any reason hereunder, then
Supplier and Buyer shall execute a Change Order to effect the same.

11.3

Procedures upon Excusable Event or Force Majeure

.  If Supplier, as a result of an Excusable Event, or Buyer, as a result of the
occurrence of a Force Majeure Event, is rendered wholly or partially unable to
perform its obligations under this Agreement, such Party shall comply with the
following:

11.3.1

the affected Party shall give the other Party Written Notice describing the
particulars of the occurrence, with Written Notice given promptly after the
occurrence of the event, and in no event more than five (5) Business Days after
the affected Party becomes aware that such occurrence is an Excusable Event or
Force Majeure Event; provided, however, that any failure of the affected Party
to provide such Written Notice shall not waive, prejudice or otherwise affect
such Party’s right to relief under this  except that any extension of the
Project Schedule shall be calculated from the date five (5) Business Days prior
to the date on which the affected Party gives Written Notice under this Section
;

11.3.2

the affected Party shall give the other Party Written Notice estimating the
event’s expected duration and probable impact on the performance of such Party’s
obligations hereunder, and such affected Party shall continue to furnish timely
regular reports with respect thereto during the continuation of the event;

11.3.3

the suspension of performance shall be of no greater scope and of no longer
duration than is reasonably required by the event;

11.3.4

no liability of either Party which arose before the occurrence of the event
causing the suspension of performance shall be excused as a result of the
occurrence;

11.3.5

the affected Party shall exercise all reasonable efforts to mitigate or limit
damages to the other Party, promptly taking appropriate and sufficient
corrective action, including the expenditure of all reasonable sums of money;

11.3.6

the affected Party shall use all reasonable efforts to continue to perform its
obligations hereunder and to correct or cure the event excusing performance; and

11.3.7

when the affected Party is able to resume performance of the affected
obligations under this Agreement, the affected Party shall promptly resume
performance and give the other Party Written Notice to that effect, and a Change
Order shall be executed by Buyer and Supplier under  to account for the actual
effect, if any, on the affected Party’s performance of its obligations by the
event.

11.4

Burden of Proof

.  The burden of proof as to whether an Excusable Event or a Force Majeure Event
has occurred and whether such event excuses a Party from performance under this
Agreement shall be upon the Party claiming such Excusable Event or Force Majeure
Event.

11.5

Contract Price Adjustments Due to Force Majeure Events

.  Supplier shall not be entitled to any adjustment to the Contract Price as a
result of a loss with respect to any Turbine Equipment as to which risk of loss
has not yet transferred to Buyer, except to the extent that such loss is, or
would have been, as the case may be, covered by the Builder’s All-Risk Policy
required to be maintained by Buyer pursuant to Exhibit  and (A) Buyer fails to
maintain such Builder’s All-Risk Policy as required hereunder or (B) an
insolvency event occurs with respect to the insurer issuing the Builder’s
All-Risk Policy, in either event to the extent resulting in a deficiency in the
insurance proceeds paid under the Builder’s All-Risk Policy as a result of such
loss.  Supplier shall be entitled to any insurance proceeds payable under the
Builder’s All-Risk Policy on account of a loss suffered with respect to the
Turbine Equipment, or any component or portion thereof, as to which risk of loss
has not yet transferred to Buyer, and in the event Buyer receives any such
insurance proceeds, Buyer shall promptly pay such amounts to Supplier to the
extent such proceeds relate to such loss.

ARTICLE 12.

CHANGE ORDERS

12.1

Change Order

.  A “Change Order” is a written instrument signed by Buyer and Supplier in the
form of Exhibit , stating their mutual agreement upon all of the following: (i)
a change in the Equipment Supply Obligations, if any; (ii) the amount of the
adjustment in the Contract Price, if any; and/or (iii) the extent of the
adjustment, if any, to the Project Schedule, including the Guaranteed Delivery
Dates.  Upon receiving a Change Order, Supplier shall diligently perform the
work set forth therein in accordance with and subject to all of the Supplier
Requirements.

12.2

Change Order Process

.  In addition to circumstances set forth herein where the Parties are entitled
to a Change Order, Buyer or Supplier may request changes in the Equipment Supply
Obligations within the scope of this Agreement consisting of additions,
deletions, or other revisions to the Equipment Supply Obligations; provided,
however, that Buyer shall not be entitled to change the number or the type of
Wind Turbines or Towers.  If either Buyer or Supplier wishes to change the
Equipment Supply Obligations, it shall submit a change request to the other
Party in writing.  If the requested change relates to a change to the Equipment
Supply Obligations or results from a condition in which Supplier is entitled to
a Change Order under this Agreement, then within ten (10) Business Days
following receipt or delivery, as applicable, of the requested change, the
requesting Party shall submit a detailed proposal to the other Party stating (i)
the increase or decrease, if any, in the Contract Price and changes to the
Payment Schedule that would result from such change, and (ii) the effect, if
any, upon the Project Schedule and/or Guaranteed Delivery Dates by reason of
such proposed change (collectively, the “Change Order Information”).  If the
proposed change relates to any other matter, the requesting Party, at the time
the request for the change is made, shall provide the proposed Change Order
Information.  Within five (5) Business Days following receipt of the Change
Order Information, the Parties shall meet and, acting reasonably, negotiate in
good faith a mutually acceptable Change Order in accordance with the principles
set forth herein.  Following agreement on the terms and conditions of the Change
Order, the Parties shall execute the same.  If the Parties do not agree upon the
terms and conditions of the Change Order, and the proposed change relates to
circumstances in which a Party is entitled to a Change Order under this
Agreement, then either Party may submit the matter to arbitration pursuant to .

12.3

No Change

.  Supplier shall not be obligated to proceed with any change in the Equipment
Supply Obligations requested by Buyer unless and until a Change Order is
executed by the Parties in relation to such change.  Further, Supplier shall not
be required to implement a requested change in the Equipment Supply Obligations
by Buyer if (i) Supplier reasonably believes the implementation of such change
could impair its ability to comply with any of the warranties or the covenants
set forth in the Contract Documents or (ii) Buyer fails to provide any payment
security required in connection with any executed Change Order.  Supplier shall
not proceed with any change in the Equipment Supply Obligations contemplated by
a Change Order until Buyer has approved in writing the proposed adjustments or
has expressly authorized Supplier in writing to perform the Change Order prior
to such approval.

ARTICLE 13.

INSURANCE

Supplier and Buyer shall maintain or cause to be maintained the insurance
described in Exhibit F.2.4 and shall otherwise comply with the terms and
conditions set forth in Exhibit F.2.4.

ARTICLE 14.

LIMITATIONS ON LIABILITY

14.1

Overall Limitation of Liability

.  Notwithstanding anything to the contrary contained in any of the Contract
Documents and without modification of other limits of liability set forth herein
or therein, in no event shall Supplier, Supplier Parent and their Affiliates be
liable, alone or in the aggregate, to Buyer for any damages, claims, demands,
suits, causes of action, losses, costs, expenses and/or liabilities in excess of
an amount equal to one hundred percent (100%) of the Maximum Liability
regardless of whether such liability arises out of breach of contract, guaranty
or warranty, tort, product liability, indemnity, contribution, strict liability
or any other legal theory; provided, however, that the preceding limitation of
liability shall not apply to, and no credit shall be issued against such
liability for: (a) Supplier’s indemnity obligations set forth in  solely as they
relate to claims by third parties; or (b) liabilities resulting from (i) the
gross negligence of Supplier or its Subcontractors or (ii) willful misconduct of
Supplier or its Subcontractors.  Any damages, claims, demands, suits, causes of
action, losses, costs, expenses and/or liabilities of Supplier, Supplier Parent
and their Affiliates arising under this Agreement and the Warranty Agreement
shall be applied towards the foregoing aggregate liability cap (i.e., shall
reduce Supplier’s liability under this Agreement on a Dollar for Dollar basis).
 The limits on the amount of insurance required to be maintained hereunder
pursuant to  shall not operate to limit Supplier’s liability under this
Agreement.

14.2

Consequential Damages

.  Notwithstanding anything to the contrary contained in this Agreement, Buyer
and Supplier waive all claims against each other (and against the parent
companies and Affiliates of each, and their respective members, shareholders,
officers, directors, agents and employees) for any consequential, incidental,
indirect, special, exemplary or punitive damages (including loss of actual or
anticipated profits, revenues or product; loss by reason of shutdown or
non-operation; increased expense of operation, borrowing or financing; loss of
use or productivity; and increased cost of capital) arising out of this
Agreement; and, regardless of whether any such claim arises out of breach of
contract, guaranty or warranty, tort, product liability, indemnity,
contribution, strict liability or any other legal theory, and Buyer and Supplier
each hereby releases the other and each of such Persons from any such liability.
 Notwithstanding the provisions of this Section 7.2, any liquidated damages
payable by Supplier under this Agreement shall not be deemed consequential
damages.

14.3

Releases Valid in All Events

.  Except in cases of fraud, the Parties intend that the waivers and disclaimers
of liability, releases from liability, limitations and apportionments of
liability, and indemnity and hold harmless provisions expressed throughout this
Agreement shall apply even in the event of the negligence (in whole or in part),
strict liability, tort liability, fault or breach of contract (including other
legal bases of responsibility such as fundamental breach) of the Party whose
liability is released, disclaimed or limited by any such provision, and shall
extend to such Party’s Affiliates and their respective partners, shareholders,
directors, officers, employees and agents.  Notwithstanding anything herein to
the contrary, no waiver, disclaimer, release, limitation or indemnity shall
apply or be effective in the event of the willful misconduct, gross negligence
or criminal act of the Party attempting to enforce such provision.

14.4

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 15.

CONFIDENTIALITY AND PUBLICITY

15.1

Confidential Information.

15.1.1

A Party (the “Disclosing Party”) may disclose to the other Party (the “Receiving
Party”) certain non-public information of a sensitive commercial nature,
including the terms and conditions of this Agreement and all technical, product,
marketing, financial, personnel, planning, and other information (“Confidential
Information”).  Confidential Information marked “confidential,” “proprietary,”
or similar language may be orally so designated or may not be marked or
designated but is nevertheless non-public information of such Disclosing Party.
 Confidential Information is received by the Receiving Party in confidence and
in trust.  Accordingly, the Receiving Party shall use the Disclosing Party’s
Confidential Information only as expressly permitted by this Agreement, and
shall limit the disclosure of Confidential Information to consultants, auditors,
employees, subcontractors or agents of the Receiving Party or any Financing
Party who have a need to know such Confidential Information for purposes
expressly authorized by this Agreement and who are bound in writing by
confidentiality terms no less restrictive than those contained herein; provided,
that the Receiving Party shall use commercially reasonable efforts to coordinate
with the Disclosing Party prior to the dissemination of Confidential Information
to such parties and shall give the Disclosing Party a reasonable opportunity to
object to such dissemination on the grounds that the proposed type or category
of Confidential Information is not being disseminated on a “need-to-know” basis.
 The Receiving Party shall provide to the Disclosing Party copies of its written
confidentiality agreements entered into with its consultants, auditors,
employees, subcontractors or agents (and in the case of Buyer, the Financing
Party) prior to any disclosure to such parties.  Nothing in this Section  shall
prohibit either Party from disclosing to third parties the fact that it has
entered into this Agreement with the other Party and disclosing the number of
Wind Turbines being purchased or sold and the model number of the Wind Turbines,
or to the extent disclosure of information is required in connection with either
Party’s application for Permits.  Notwithstanding anything to the contrary
contained herein, the Receiving Party may disclose Confidential Information to
the extent required to comply with an order of a Governmental Authority with
appropriate jurisdiction or as required to be disclosed under Applicable Law or
any securities exchange requirement, provided that:

(i)

if the Receiving Party receives such an order, it shall promptly provide a copy
of such order to the Disclosing Party, and the Disclosing Party shall have the
right to seek to obtain a protective order or other remedy preventing or
limiting disclosure.  If such protective order or other remedy is not obtained,
the Receiving Party shall furnish only that portion of the Confidential
Information that it is advised in writing by counsel that it is legally required
to disclose.  The Receiving Party shall use diligent efforts to cooperate with
the Disclosing Party in its efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information; and

(ii)

if the Receiving Party is required to make a disclosure of Confidential
Information pursuant to any Applicable Law or any securities exchange
requirement, the Receiving Party shall first seek confidential treatment of such
Confidential Information, and in all such cases, the Disclosing Party shall have
the right to approve the description of such Confidential Information being
disclosed.

The Receiving Party shall notify the Disclosing Party immediately if the
Receiving Party learns of any misappropriation or misuse of the Confidential
Information and shall cooperate with the Disclosing Party to prevent such
misappropriation or misuse.  The Receiving Party shall return to the Disclosing
Party all Confidential Information upon written request or upon expiration or
termination of this Agreement and shall certify in writing that it has done so.

15.2

Publicity

.  Neither Buyer nor Supplier shall publish any drawing, photograph, video or
film or directly or indirectly disclose any information relating to the
Equipment Supply Obligations to the press, radio, television or other news media
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed) and subject to such reasonable conditions as
may be prescribed by such Party.

15.3

Survival

.  The provisions of Section  shall survive the termination or expiration of
this Agreement.

ARTICLE 16.

REPRESENTATIONS AND WARRANTIES OF SUPPLIER

As of the Effective Date, Supplier hereby represents and warrants to Buyer as
follows:

16.1

Due Organization; Valid Existence; Qualified to do Business

.  Supplier is a corporation duly organized under the laws of California,
qualified to conduct business in Iowa, and is validly existing and in good
standing under the laws of California.

16.2

Due Authorization

.  The execution, delivery and performance of this Agreement by Supplier has
been duly authorized by all necessary corporate action on the part of Supplier
and does not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of Supplier or any other party to any other
agreement with Supplier.

16.3

Execution and Delivery

.  This Agreement has been duly executed and delivered by Supplier.  This
Agreement constitutes the legal, valid and binding obligation of Supplier
enforceable against it in accordance with its terms, except to the extent
limited by bankruptcy, insolvency or other similar laws relating to the rights
of creditors, or by general principles of equity.

16.4

Governmental Approvals

.  No governmental authorization, approval, order, license, permit, franchise or
consent, and no registration, declaration or filing with any Governmental
Authority is required on the part of Supplier in connection with the execution,
delivery or performance of this Agreement, except those which have already been
obtained or which Supplier anticipates will be timely obtained in the ordinary
course of performance of this Agreement.

16.5

Permits

.  Supplier is (or will be prior to performing any Equipment Supply Obligations
at the Project Site) the holder of all Supplier Permits required to permit it to
operate or conduct its business now and as contemplated by this Agreement.

ARTICLE 17.

REPRESENTATIONS AND WARRANTIES OF BUYER

As of the Effective Date, Buyer represents and warrants to Supplier as follows:

17.1

Due Organization; Valid Existence; Qualified to do Business

.  Buyer is a corporation, duly organized under the laws of Wisconsin, qualified
to conduct business in Iowa, and is validly existing and in good standing under
the laws of Wisconsin.

17.2

Due Authorization

.  The execution, delivery and performance of this Agreement by Buyer has been
duly authorized by all necessary action on the part of Buyer and does not and
will not require the consent of any trustee or holder of any indebtedness or
other obligation of Buyer or any other party to any other agreement with Buyer.

17.3

Execution and Delivery

.  This Agreement has been duly executed and delivered by Buyer.  This Agreement
constitutes the legal, valid and binding obligation of Buyer, enforceable
against it in accordance with its terms, except to the extent limited by
bankruptcy, insolvency or other similar laws relating to the rights of
creditors, or by general principles of equity.

17.4

Governmental Approvals

.  No governmental authorization, approval, order, license, permit, franchise or
consent, and no registration, declaration or filing with any Governmental
Authority is required on the part of Buyer in connection with the execution,
delivery or performance of this Agreement, except those which have already been
obtained or which Buyer anticipates will be timely obtained in the ordinary
course of performance of this Agreement.

17.5

Permits

.  Buyer is (or will be prior to Supplier performing any Equipment Supply
Obligations at the Project Site) the holder of all Buyer Permits required to
permit it to operate or conduct its business now and as contemplated by this
Agreement.

17.6

Accuracy of Information

.  All information provided to Supplier by Buyer related to the Project and the
Project Site, including the Climatic Data Sheet and the Project Site Data, to
the best of Buyer’s knowledge, is true, accurate, correct and complete in all
material respects, and Buyer has no knowledge of any other information that
would render the Project Site Data inaccurate or misleading in any material
respect.

17.7

Correct Project Commercial Information

.  All assumptions and projections supplied to Supplier and relating to the
calculation of any of the Project’s capacity output, including the anticipated
Project output, are Buyer’s reasonable and good faith estimates, and all
information and data supplied to Supplier are accurate.

ARTICLE 18.

DEFAULT AND TERMINATION

18.1

Supplier Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Supplier hereunder (a “Supplier Event of Default”):

18.1.1

Supplier fails to pay to Buyer any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

18.1.2

Any representation or warranty of Supplier contained in this Agreement shall
prove to be false or misleading at the time such representation or warranty is
made and has a material adverse effect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continues uncured for thirty (30) days after receipt
of Written Notice from Buyer;

18.1.3

Supplier or Supplier Parent voluntarily commences bankruptcy, insolvency,
reorganization, stay, moratorium or similar debtor-relief proceedings, or shall
have become insolvent or generally does not pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes an assignment for the
benefit of creditors and, with respect to Supplier Parent, Supplier has not
delivered to Buyer another guaranty, bank bond or a letter of credit in a form
reasonably acceptable to Buyer to replace the Supplier Parent Guaranty;

18.1.4

Insolvency, receivership, reorganization, bankruptcy, or similar proceedings
shall have been commenced against Supplier or Supplier Parent and such
proceedings remain undismissed or unstayed for a period of ninety (90) days and,
with respect to Supplier Parent, Supplier has not delivered to Buyer another
guaranty, bank bond or a letter of credit in a form reasonably acceptable to
Buyer to replace the Supplier Parent Guaranty;

18.1.5

Supplier Parent disavows its obligations under the Supplier Parent Guaranty or
Supplier fails to cause the Supplier Parent Guaranty to be maintained in full
force and effect in accordance with its terms and such disavowal or failure
continues for ten (10) days after receipt of Written Notice of such disavowal or
failure and Supplier has not delivered to Buyer another guaranty, bank bond or a
letter of credit in a form reasonably acceptable to Buyer to replace the
Supplier Parent Guaranty; or

18.1.6

Except as otherwise expressly provided for in this Section , Supplier is in
material breach of its obligations under this Agreement (other than obligations
for which liquidated damages are available therefor) and such material breach
continues uncured for thirty (30) days after receipt of Written Notice from
Buyer.

18.2

Buyer Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Buyer hereunder (a “Buyer Event of Default”):

18.2.1

Buyer fails to pay to Supplier any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

18.2.2

Any representation or warranty of Buyer contained in this Agreement shall prove
to be false or misleading at the time such representation or warranty is made
and has a material adverse affect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continues uncured for thirty (30) days after receipt
of Written Notice from Supplier;

18.2.3

Buyer or Buyer Parent voluntarily commences bankruptcy, insolvency,
reorganization, stay, moratorium or similar debtor-relief proceedings, or shall
have become insolvent or generally does not pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes an assignment for the
benefit of creditors and, with respect to Buyer Parent, Buyer has not delivered
to Supplier another guaranty, bank bond or a letter of credit in a form
reasonably acceptable to Supplier to replace the Buyer Parent Guaranty;

18.2.4

Insolvency, receivership, reorganization, bankruptcy, or a similar proceeding
shall have been commenced against Buyer or Buyer Parent and such proceeding
remains undismissed or unstayed for a period of ninety (90) days and, with
respect to Buyer Parent, Buyer has not delivered to Supplier another guaranty,
bank bond or a letter of credit in a form reasonably acceptable to Supplier to
replace the Buyer Parent Guaranty;

18.2.5

Buyer Parent disavows its obligations under the Buyer Parent Guaranty or Buyer
fails to cause the Buyer Parent Guaranty to be maintained in full force and
effect in accordance with its terms and such disavowal or failure continues for
ten (10) days after receipt of Written Notice of such disavowal or failure and
Buyer has not delivered to Supplier another guaranty, bank bond or a letter of
credit in a form reasonably acceptable to Supplier to replace the Buyer Parent
Guaranty;

18.2.6

Except as otherwise expressly provided for in this Section , Buyer is in
material breach of its obligations under this Agreement and such material breach
continues uncured for thirty (30) days after receipt of Written Notice from
Supplier;

18.2.7

The Collateral or any part thereof is sold, transferred, assigned, or otherwise
disposed of in any manner by Buyer prior to payment in full of the Contract
Price unless, prior to such sale or transfer, Buyer has provided to Supplier
alternate liquid security reasonably acceptable to Supplier; or

18.2.8

The Collateral or any part thereof is seized or otherwise attached by anyone
pursuant to any legal process or other means, including distress, enforcement,
execution or any other step or proceeding with similar effect, other than as a
result of a breach by Supplier of its representations, warranties or obligations
hereunder and other than Liens permitted pursuant to Section , and the same is
not released, bonded, satisfied, discharged or vacated within the shorter of a
period of (a) fifteen (15) Business Days or (b) ten (10) Business Days less than
such period as would permit such property or any part thereof to be sold
pursuant thereto.

18.3

Cure of an Event of Default

.  An Event of Default shall be deemed cured only if such default shall be
remedied within the relevant time period, if any, specified in Sections  and
 after Written Notice has been sent to the defaulting Party from the
non-defaulting Party specifying the default and demanding that the same be
remedied (provided that failure of a Party to provide such notice shall not be
deemed a waiver of such default).  Notwithstanding the foregoing, in the event
of a Supplier Event of Default under Sections , , or  or a Buyer Event of
Default under Sections ,  or , if such default is not reasonably capable of cure
within the applicable time period specified thereunder but such default is
reasonably capable of cure within the additional cure period set forth in this
Section , then the default shall not be deemed an Event of Default if the
defaulting Party commences to remedy the default within the relevant cure period
set forth therein and thereafter diligently pursues such remedy until such
default is fully cured; provided, however, that in no event shall such
additional period of time for the defaulting Party to effect a cure for any such
default exceed sixty (60) days.  Notwithstanding anything contained herein,
there shall be no additional cure period allowed for a breach by Supplier under
Section  or by Buyer under Section .  Buyer agrees that it shall not terminate
this Agreement in respect of any Supplier Event of Default under Section
 occurring with respect to Supplier, but not Supplier Parent, if Supplier Parent
shall have (i) cured in all material respects all such Supplier Events of
Default (other than any default under Sections  or ) and (ii) if there is then
also a Supplier Event of Default under Section  or , irrevocably assumed this
Agreement and the other Contract Documents.  Any such assumption shall be
pursuant to a written agreement reasonably acceptable to Buyer.  Supplier agrees
that it shall not terminate this Agreement in respect of any Buyer Event of
Default under Section  occurring with respect to Buyer, but not Buyer Parent, if
Buyer Parent shall have (i) cured in all material respects all such Buyer Events
of Default (other than any default under Sections  or ) and (ii) if there is
then also a Buyer Event of Default under Sections ‎ or , irrevocably assumed
this Agreement and the other Contract Documents.  Any such assumption shall be
pursuant to a written agreement reasonably acceptable to Supplier.

18.4

Event of Default Remedies.

18.4.1

Termination.  Upon the occurrence of an Event of Default and following any
applicable cure period without the defaulting Party having cured such Event of
Default, the non-defaulting Party, without prejudice to any remedy provided
herein or otherwise available at law or in equity, may, by Written Notice to the
defaulting Party, terminate this Agreement.  Except as provided in Section ,
termination of this Agreement shall be without prejudice to any other rights or
remedies which a Party may have against the other, and no termination of this
Agreement shall constitute a waiver, release or estoppel by either Party of any
right, action or cause of action it may have against the other.

18.4.2

Right to Suspend Performance.  In addition to the right to terminate pursuant to
Section , upon the occurrence of a Buyer Event of Default, Supplier shall have
the right to stop performance of the Equipment Supply Obligations or any portion
thereof until such Buyer Event of Default has been cured, in which case Supplier
shall be entitled to a Change Order for any increased costs and for any required
extension to the Project Schedule and Guaranteed Delivery Dates attributable to
the suspension of the Equipment Supply Obligations.

18.4.3

Force Majeure Termination.  If the Equipment Supply Obligations, or a material
portion thereof, is delayed or interrupted for more than six (6) months by
reason of a Force Majeure Event, either Party may terminate this Agreement by
providing thirty (30) days Written Notice thereof to the other Party and
thereafter neither Party shall have any further obligations or liabilities
hereunder, subject to Section .

18.5

Termination For Buyer Event of Default

.  In the event that this Agreement is terminated by Supplier pursuant to
Section :

18.5.1

Supplier shall immediately (a) discontinue the Equipment Supply Obligations, (b)
conduct an inventory of the equipment and materials related to the Equipment
Supply Obligations on the Project Site or en route to the Project Site, (c)
remove its personnel and equipment related to the Equipment Supply Obligations
from the Project Site, (d) remove from the Project Site and dispose of all
waste, rubbish and debris associated with the Equipment Supply Obligations, and
(e) take such steps, at Buyer’s sole cost and expense, as are reasonably
necessary to preserve, inventory and protect that portion of the Turbine
Equipment to which Buyer is expected to take title under Section  that is
completed or in progress and is at the Project Site, stored off-site, or in
transit;

18.5.2

Buyer shall, within ten (10) Business Days following receipt of an invoice
therefor, pay Supplier (i) for all Turbine Equipment delivered, that portion of
the Equipment Supply Obligations performed and all other amounts due hereunder
through and including the date of such termination in accordance with the
requirements of this Agreement, reduced by any amounts previously paid by Buyer,
(ii) for the reasonable out-of-pocket expense of negotiating and paying
termination costs under Subcontracts and purchase orders, storage costs,
transportation costs and all other costs incurred by Supplier that are
reasonably necessary for the preservation, protection or disposition of the
Equipment Supply Obligations (including unused equipment and the Turbine
Equipment), (iii) for any loss sustained to or upon any equipment, materials,
tools, construction equipment and machinery, (iv) all reasonable costs of
demobilization of personnel and equipment; and (v) liquidated damages in the
amount of fifteen percent (15%) of that portion of the Contract Price remaining
unpaid after Buyer makes the payment required under the foregoing clause (i).

18.5.3

Upon making the foregoing payment and subject to Section , Buyer shall take
exclusive possession of and title to all Turbine Equipment paid for and
completed or partially completed through the date of termination, and
thereafter, may finish the Equipment Supply Obligations and complete the
Project.  Any such Equipment Supply Obligations performed by or on behalf of
Buyer shall be excluded from any warranties given hereunder and under the
Warranty Agreement.

18.5.4

The Parties acknowledge and agree that because of the unique nature of the
Project, the Turbine Equipment, the schedule for completion and the uncertainty
of substitute alternative purchasers, it is impracticable or extremely difficult
to determine with precision the amount of damages that would or might be
incurred by Supplier as a result of Supplier terminating this Agreement due to a
Buyer Event of Default.  It is understood and agreed by the Parties that (a)
Supplier shall be damaged by such termination, (b) it would be impracticable or
extremely difficult to fix the actual damages resulting therefrom, (c) any sums
which would be payable under clause (v) of Section  are in the nature of
liquidated damages, and not a penalty, and are fair and reasonable, and (d) each
such payment represents a reasonable estimate of fair compensation for the
losses that may reasonably be anticipated from such termination.

18.6

Termination For Supplier Event of Default

.  In the event that this Agreement is terminated by Buyer pursuant to Section :

18.6.1

Supplier shall immediately (a) discontinue the Equipment Supply Obligations, (b)
conduct an inventory of the equipment and materials related to the Equipment
Supply Obligations on the Project Site or en route to the Project Site, (c)
remove its personnel and equipment from the Project Site, (d) remove from the
Project Site and dispose of all waste, rubbish and debris associated with the
Equipment Supply Obligations, (e) execute any documents or instruments
reasonably requested by Buyer related to the assignment to Buyer of Supplier’s
Subcontracts (provided, however, that notwithstanding anything herein to the
contrary, in the case of the purchase order for the Wind Turbines with Supplier
Parent (or its Affiliates), Supplier shall only be required to assign a
separately created, stand-alone purchase order for the supply of such Wind
Turbines and not the purchase order issued by Supplier pursuant to the “frame
agreement” (nor the “frame agreement” itself) between Supplier and Supplier
Parent which, among other things, includes the exclusive license to sell the
wind turbines in North America), (f) assign, to the extent assignable, all
Supplier Permits then held by Supplier pertaining to the Project as Buyer may
reasonably direct, and (g) take such steps, at Supplier’s sole cost and expense,
as are reasonably necessary to preserve, inventory and protect that portion of
the terminated Equipment Supply Obligations to which Buyer is expected to take
title under Section  that is completed or in progress and is at the Project
Site, stored off-site, or in transit;

18.6.2

Buyer shall, within ten (10) Business Days following receipt of an invoice
therefor, pay Supplier for all Turbine Equipment delivered, that portion of the
Equipment Supply Obligations performed and all other amounts due hereunder
through and including the date of such termination in accordance with the
requirements of this Agreement, reduced by any amounts previously paid by Buyer;
provided that if the Down Payment exceeds the amount payable to Supplier
pursuant to this sentence, Supplier shall refund to Buyer the portion of the
Down Payment in excess of such payment to Supplier.  The reasonable
out-of-pocket expenses of negotiating and paying termination costs under
terminated subcontracts and purchase orders, storage costs, transportation costs
and all other costs incurred which are reasonably necessary for the
preservation, protection or disposition of the terminated Equipment Supply
Obligations (including unused equipment and the Wind Turbines), any loss
sustained to or upon any equipment, materials, tools, construction equipment and
machinery and all reasonable costs of demobilization of personnel and equipment
shall be borne by Supplier. In addition, Supplier shall be liable for, and shall
pay to Buyer, any costs in excess of the Contract Price reasonably incurred by
Buyer to complete the Equipment Supply Obligations, or any portion thereof, not
completed by Supplier;

18.6.3

Subject to Section 17.8, Buyer shall take exclusive possession of and title to
all Equipment Supply Obligations paid for and completed or partially completed
through the date of termination, and the associated Turbine Equipment, including
all or any part thereof delivered or en route to the Project Site, and,
thereafter, may complete the Project.  Any such work performed by or on behalf
of Buyer shall be excluded from any warranties given hereunder and under the
Warranty Agreement.

18.7

Termination For Force Majeure Event

.  In the event that this Agreement is terminated by either Party pursuant to
Section :

18.7.1

Supplier shall immediately (a) discontinue the Equipment Supply Obligations, (b)
conduct an inventory of the equipment and materials related to the Equipment
Supply Obligations on the Project Site or en route to the Project Site, (c)
remove its personnel and equipment from the Project Site, (d) remove from the
Project Site and dispose of all waste, rubbish and debris associated with the
Equipment Supply Obligations, (e) execute any documents or instruments
reasonably requested by Buyer related to the assignment to Buyer of Supplier’s
Subcontracts (provided, however, that notwithstanding anything herein to the
contrary, in the case of the purchase order for the Wind Turbines with Supplier
Parent (or its Affiliates), Supplier shall only be required to assign a
separately created, stand-alone purchase order for the supply of such Wind
Turbines and not the purchase order issued by Supplier pursuant to the “frame
agreement” (nor the “frame agreement” itself) between Supplier and Supplier
Parent which, among other things, includes the exclusive license to sell the
wind turbines in North America), (f) assign, to the extent assignable, all
Supplier Permits then held by Supplier pertaining to the Project as Buyer may
reasonably direct, and (g) take such steps, at Buyer’s sole cost and expense, as
are reasonably necessary to preserve, inventory and protect that portion of the
Equipment Supply Obligations to which Buyer is expected to take title under
Section  that is completed or in progress until the same is delivered to the
Project Site;

18.7.2

Buyer shall, within ten (10) Business Days following receipt of an invoice
therefor, make a termination payment to Supplier for (i) all Turbine Equipment
delivered, that portion of the Equipment Supply Obligations performed and all
other amounts due hereunder through and including the date of such termination
in accordance with the requirements of this Agreement, reduced by any amounts
previously paid by Buyer, (ii) all reasonable out-of-pocket expenses of
negotiating and paying termination costs under Subcontracts and purchase orders,
storage costs, transportation costs and all other costs incurred which are
reasonably necessary for the preservation, protection or disposition of the
Equipment Supply Obligations (including unused equipment and the Turbine
Equipment), (iii) any loss sustained to or upon any equipment, materials, tools,
construction equipment and machinery and (iv) all reasonable costs of
demobilization of personnel and equipment; provided that if the Down Payment
exceeds the amount payable to Supplier pursuant to this sentence, Supplier shall
refund to Buyer the portion of the Down Payment in excess of such payment to
Supplier; and

18.7.3

Upon making the foregoing payment and subject to Section , Buyer shall have the
option to take exclusive possession of and title to all Turbine Equipment paid
for and completed or partially completed through the date of termination,
including all or any part thereof delivered or en route to the Project Site.

18.8

Limitations on Transfer of Title Upon Termination

.  Notwithstanding anything in this  to the contrary, but subject to Section ,
upon termination of this Agreement Buyer shall not take title to any partially
manufactured Wind Turbines or Towers; provided, however, that Buyer shall
receive a credit equal to that portion of the Contract Price paid by Buyer and
attributable to any partially manufactured Wind Turbine or Tower to which Buyer
did not receive title prior to termination.

18.9

Surviving Obligations

.  Termination or expiration of this Agreement, except as otherwise provided in
any provision of this Agreement expressly limiting the liability of either
Party, shall not relieve either Buyer or Supplier of any obligations or
liabilities for (i) Losses to the other Party arising out of or caused by acts
or omissions of such Party prior to the effectiveness of such termination or
expiration or arising out of such termination or expiration, or (ii) the
Equipment Supply Obligations or other services hereunder already performed by a
Party prior to the date of termination.  This  shall survive the termination or
expiration of this Agreement.

ARTICLE 19.

INDEMNIFICATION FOR THE EQUIPMENT SUPPLY OBLIGATIONS
AND INDEMNIFICATION FOR INFRINGEMENT

19.1

Indemnification By Buyer

.  Buyer hereby agrees to indemnify, defend and hold harmless Supplier and the
Subcontractors and any of their respective officers, agents, shareholders,
partners, members, Affiliates, employees, representatives, consultants, advisors
and/or their respective assigns (each a “Supplier Indemnified Party”), from and
against any and all Losses incurred or suffered by Supplier or any Supplier
Indemnified Party for (a) any violation of any Applicable Law or Permit to be
complied with hereunder by any Buyer Responsible Party; (b) injury to or death
of persons including employees of Buyer; (c) any loss of or physical damage to
the property of any Supplier Indemnified Party or any third parties, to the
extent not covered by Supplier’s insurance, and to the extent arising out of or
resulting from  (i) any misuse of the Turbine Equipment by Buyer after the
delivery of the Turbine Equipment to the Delivery Point, (ii) the intentional or
negligent acts or omissions of Buyer, its subcontractors, or any Person or
entity directly employed by either of them, or any Person or entity for whose
acts any of them are liable during the performance of the Balance of Plant Work
(collectively, “Buyer Responsible Parties”), or (iii) claims by third parties
regarding the Turbine Equipment or the performance thereof after the
Commissioning Completion Date which claims are not attributable to defects or
breach of warranties by Supplier hereunder or under the Warranty Agreement; and
(d) any failure of any Buyer Responsible Party to pay for Taxes or Sales Taxes
for which Buyer is responsible pursuant to this Agreement; provided, however,
that Buyer shall have no liability for any Losses to the proportionate extent
resulting from any Supplier Responsible Party’s performance or non-performance
under this Agreement or the negligence or willful misconduct of any Supplier
Responsible Party.

19.2

Indemnification By Supplier

.  Supplier hereby agrees to indemnify, defend and hold harmless Buyer and any
Financing Party and any of their respective officers, agents, shareholders,
partners, members, employees, representatives, consultants, advisors and/or
their respective assigns (each a “Buyer Indemnified Party”), from and against
any and all Losses incurred or suffered by Buyer or any Buyer Indemnified Party
for (a) any violation of any Applicable Law or Permit to be complied with
hereunder by any Supplier Responsible Party; (b) injury to or death of persons
including employees of Supplier; (c) any loss of or physical damage to the
property of any Buyer Indemnified Party or any third parties to the extent not
covered by Buyer’s insurance, and to the extent they are the result of the
intentional or negligent acts or omissions of Supplier, its Subcontractors or
any Person or entity directly employed by either of them, or any Person or
entity for whose acts any of them are liable during the performance of
Supplier’s obligations under this Agreement (collectively, the “Supplier
Responsible Parties”); and (d) any failure of any Supplier Responsible Party to
pay for Taxes for which Supplier is responsible pursuant to this Agreement;
provided, however, that Supplier shall have no liability for damages to the
proportionate extent resulting from any Buyer Responsible Party’s performance or
non-performance under this Agreement or the negligence or willful misconduct of
any Buyer Responsible Party.  The Parties agree that obligations giving rise to
the payment of liquidated damages under this Agreement shall not give rise to a
claim of indemnity under this Section .

19.3

Comparative Negligence

.  It is the intent of the Parties that where, as between the Parties,
negligence is determined to have been joint or contributory, principles of
comparative negligence will be followed and each Party shall bear the
proportionate cost of any loss, damage, expense or liability attributable to
that Party’s negligence.

19.4

Indemnity from Liens

.  Supplier shall indemnify and protect Buyer, the Financing Party, and their
respective Affiliates, officers, directors, members, agents and employees from
and against all Liens (a) arising from the performance of the Equipment Supply
Obligations by Supplier or its Subcontractors or Vendors and (b) in respect of
the Turbine Equipment, in each case other than those Liens that Supplier is
permitted to maintain hereunder or for which Supplier has provided security
pursuant to Section 3.18.2 and Liens created by or arising through Buyer.

19.5

Indemnification Procedure

.  When a Party hereunder (“Indemnifying Party”) is required to indemnify the
other Party (“Indemnified Party”) in accordance with this , the Indemnifying
Party shall assume on behalf of such Indemnified Party, and conduct with due
diligence and in good faith, the defense of any claim against such Party,
whether or not the Indemnifying Party shall be joined therein, and the
Indemnified Party shall cooperate with the Indemnifying Party in such defense.
 The Indemnifying Party shall be in charge of the defense and settlement of such
claim; provided, however, that without relieving the Indemnifying Party of its
obligations hereunder or impairing the Indemnifying Party’s right to control the
defense or settlement thereof, the Indemnified Party may elect to participate
through separate counsel in the defense of any such claim, but the fees and
expenses (including attorneys’ fees and legal costs) shall be at the expense of
such Indemnified Party.  Notwithstanding the foregoing, in the event that (a)
the Indemnified Party shall have reasonably concluded, acting in good faith and
on the advice of counsel, that there exists a material conflict of interest
between the Indemnifying Party and the Indemnified Party in the conduct of the
defense of such claim, (b) the Indemnifying Party shall not have employed
counsel to assume the defense of such claim within a reasonable time after
Written Notice from the Indemnified Party of the commencement of an action
thereon or (c) the Indemnifying Party fails to contest such claim in good faith
by appropriate proceedings within a reasonable time following written demand
therefor from the Indemnified Party, then in any such event the Indemnified
Party shall be entitled, upon Written Notice to the Indemnifying Party, to
assume control of the defense or settlement of such claim and shall be entitled
to use its own counsel, the fees and expenses (including reasonable attorneys’
fees and legal costs) of which shall be paid or reimbursed by the Indemnifying
Party to the Indemnified Party.  No Indemnifying Party shall settle any such
claims or actions in a manner which would require any action or forbearance from
action by any Indemnified Party without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld.

19.6

Buyer’s Hazardous Substance Indemnity

.  Buyer shall indemnify, defend and hold harmless Supplier, Supplier Parent and
their respective officers, directors, employees, agents, Affiliates, and
representatives, from and against any and all claims, demands, suits,
liabilities, injuries (personal or bodily), property damage, causes of action,
losses, costs, expenses, damages or penalties, including court costs and
reasonable attorneys’ fees, arising out of, or resulting from, or occasioned by
or in connection with any Hazardous Substance existing at the Project Site as of
the Effective Date, or introduced to the Project Site after the Effective Date
by any Person other than Supplier or its Subcontractors or their respective
agents and employees.

19.7

Infringement Indemnification

.  Supplier shall indemnify, defend and hold Buyer harmless from and against any
and all claims that any sale or use of the Turbine Equipment or licensing of
Supplier’s Intellectual Property to Buyer hereunder constitutes patent or
copyright infringement or improper use of other proprietary rights (including
any license on other intellectual property rights, whether by way of copyright
or otherwise), unless such alleged infringement or improper use is (a) at the
direction of Buyer, (b) the combination of the item with other products,
materials, equipment, parts or apparatus and not approved by Supplier acting
reasonably, or (c) a failure to promptly install an update.  Notwithstanding
Section , Supplier shall have sole control of the defense and settlement of any
and all such claims.  Furthermore, should any such claim materially impair
Supplier’s performance of the Equipment Supply Obligations or continued
operations, then Supplier shall use all reasonable efforts to procure, at its
own expense, the right to continue its performance of the Equipment Supply
Obligations, including, without limitation, at its own election (1) modifying
infringing Turbine Equipment to make it non-infringing, (2) procuring right of
continued use, or (3) substituting such Turbine Equipment with non-infringing
equipment satisfying all technical specifications applicable to such Turbine
Equipment.  This Section  states the entire liability and obligation of Supplier
or any affiliate with respect to infringement or claims of infringement or any
patent, copyright, trade secret or other intellectual property right by the
Turbine Equipment or Licensed Materials.

19.7.1

This Section  does not apply to, and Supplier assumes no liability with respect
to, claims for patent infringement made in relation to Turbine Equipment
modified or caused to be modified by Buyer after delivery to the Delivery Point,
to the extent that such claims relate, in whole or in part, to (a) Buyer’s
modification of the Turbine Equipment made without Supplier’s written consent,
(b) the combination of the item with other products, materials, equipment, parts
or apparatus and not approved by Supplier acting reasonably, or (c) a failure to
promptly install an update required by Supplier.

19.7.2

Buyer shall notify Supplier in writing as soon as Buyer shall receive notice of
any claims alleging infringement of patents or other proprietary rights
occurring in connection with Supplier’s performance of the Equipment Supply
Obligations, and shall provide Supplier with all information in its possession
relevant to such claim.  In turn, Supplier shall notify Buyer as soon as
practical in writing of any claims which Supplier may receive alleging
infringement of patents or other proprietary rights which may affect Supplier’s
performance of the Equipment Supply Obligations under this Agreement or Buyer’s
right to own, operate and maintain the Turbine Equipment.

19.8

Availability of Insurance

.  Notwithstanding anything to the contrary in this , neither Party will be
required to provide any indemnification to the other Party for any Losses when
and to the extent that insurance proceeds are available therefor.

19.9

Survival

.  The indemnities set forth in this  shall survive the termination or
expiration of this Agreement.

ARTICLE 20.

ARBITRATION

20.1

Arbitration Procedure

.  Any controversy, claim or dispute between the Parties hereto arising out of
or related to this Agreement, or the alleged breach, termination, or invalidity
hereof (“Dispute”), will be submitted for arbitration before a single arbitrator
in accordance with the provisions contained herein and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of the arbitration (“Rules”) (but such arbitration shall not
be required to be conducted under the auspices of AAA); provided, however, that
notwithstanding any provisions of such Rules, the Parties shall have the right
to take depositions (up to three (3) per Party) and obtain documents from the
other Party regarding the subject matter of the arbitration.  Experts retained
by a Party for the Dispute shall prepare reports in accordance with Fed. R. Civ.
P. 26, which reports shall be exchanged as directed by the arbitrator.  Further
discovery of expert witnesses shall be permitted at the discretion of the
arbitrator.  If the Parties cannot agree upon an arbitrator within twenty (20)
days following the service of the Arbitration Notice, then the arbitrator shall
be selected pursuant to 9 U.S.C. sec. 5 or applicable state law.  Any Party
desiring arbitration shall serve on the other Party, its notice of intent to
arbitrate (“Arbitration Notice”).  The Arbitration Notice shall be made within a
reasonable time after the Dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Dispute would be barred by the applicable statute of limitations.  All
arbitration shall take place in the City of Chicago, Illinois, unless otherwise
agreed to by the Parties.  Each Party shall be required to exchange documents to
be used in the arbitration proceeding not less than fifteen (15) days prior to
the arbitration or as directed by the arbitrator.  The Parties shall use all
commercially reasonable efforts to conclude the arbitration as soon as
practicable.  The arbitrator shall determine all questions of fact and law
relating to any Dispute hereunder, including but not limited to whether or not
any Dispute is subject to the arbitration provisions contained herein.  The
arbitration proceedings provided hereunder are hereby declared to be self
executing, and it shall not be necessary to petition a court to compel
arbitration.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction.

20.2

Attorneys’ Fees

.  In any arbitration or litigation to enforce the provisions of this Agreement,
the prevailing Party in such action shall be entitled to the recovery of its
reasonable legal fees and expenses (including reasonable attorneys’ fees and
legal costs), fees of the arbitrator, costs and expenses such as expert witness
fees, as fixed by the arbitrator or court without necessity of noticed motion.

20.3

Performance During Dispute

.  Subject to Section  with respect to termination of this Agreement and to
Supplier’s right to suspend performance of the Equipment Supply Obligations as
provided in Section , while any controversy, dispute or claim arising out of or
relating to this Agreement is pending, Buyer and Supplier shall continue to
perform their obligations hereunder notwithstanding such controversy, dispute or
claim.

20.4

Third Parties

.  If a controversy, claim, dispute or difference arises between Buyer and
Supplier which is subject to the arbitration provisions hereunder and there
exists or later arises a controversy, claim, dispute or difference between Buyer
and/or Supplier and any third party arising out of or related to the same
transaction or series of transactions (“Third Party Controversy”), Buyer or
Supplier shall be entitled to require that (i) the other Party be joined as a
party to any arbitration of such Third Party Controversy being pursued with such
third party and Supplier or Buyer (as the case may be) shall permit, and
cooperate in, such joinder or (ii) the third party be joined as a party to the
arbitration proceeding hereunder; provided, however, that for purposes of clause
(i) above the third party must be a party to an agreement with Supplier or
Buyer, or Affiliate of Supplier or Buyer, which provides for arbitration of
disputes thereunder in accordance with rules and procedures substantially the
same in all material respects as provided for herein; and provided, further
that, for purposes of clause (ii) above, the third party consents to such
joinder within ten (10) days after an Arbitration Notice has been filed.  Once a
third party is joined to a dispute hereunder pursuant to this Section , such
third party shall be entitled to treatment as a Party for purposes of the
arbitration procedures of this .

20.5

Language

.  All arbitration proceedings shall be conducted in the English language.

20.6

Survival

.  The provisions set forth in this  shall survive the termination or expiration
of this Agreement.

ARTICLE 21.

GENERAL PROVISIONS

21.1

Waiver

.  No delay or omission by the Parties in exercising any right or remedy
provided for herein shall constitute a waiver of such right or remedy nor shall
it be construed as a bar to or waiver of any such right or remedy on any future
occasion.

21.2

Right of Waiver

.  Each Party, in its sole discretion, shall have the right, but shall have no
obligation, to waive, defer or reduce any of the requirements to which the other
Party is subject under this Agreement at any time; provided, however, that
neither Party shall be deemed to have waived, deferred or reduced any such
requirements unless such action is in writing and signed by the waiving Party.
 A Party’s exercise of any rights hereunder shall apply only to such
requirements and on such occasions as such Party may specify and shall in no
event relieve the other Party of any requirements or other obligations not so
specified.

21.3

Successors and Assigns

.  This Agreement shall be binding upon and shall inure to the benefit of the
successors and permitted assigns of Supplier and Buyer.  This Agreement, and any
rights or obligations hereunder, may only be assigned or otherwise transferred
in whole, and not in part, and must be assigned with the other Contract
Documents.  Further, neither Party may assign this Agreement, or any rights or
obligations hereunder, except: (i) upon the prior written consent of the other
Party, which consent shall not be unreasonably withheld, provided that Supplier
shall have no obligation to consent to any assignment unless the proposed
assignee or transferee is (A) a creditworthy entity with a net worth at least
equal to the net worth of Buyer on the date of assignment or transfer and (B)
not a wind turbine manufacturer or an Affiliate of a wind turbine manufacturer;
(ii) to an Affiliate upon prior Written Notice to the other Party, provided,
however, that in the case of Buyer, such Affiliate is not a wind turbine
manufacturer or an Affiliate of a wind turbine manufacturer; (iii) to a
Financing Party as collateral security upon prior Written Notice to the other
Party; or (iv) upon prior Written Notice to the other Party to any entity
succeeding to all or substantially all of such Party’s assets.  Notwithstanding
the foregoing, upon any assignment of this Agreement by either Party, the Buyer
Parent Guaranty or the Supplier Parent Guaranty, as applicable, will remain in
full force and effect until Supplier or Buyer, as applicable, is issued and
accepts alternate payment security.  No assignment or other transfer shall
relieve either Party of its respective obligations hereunder.  Any assignment
not in conformity with this Agreement shall be null and void and shall be deemed
to be a material breach of this Agreement.  For purposes of this Agreement, an
assignment shall be deemed to include any transfer or sale of all or
substantially all of the assets or business of a Party or a merger,
consolidation or other transaction that results in a change in control of a
Party.

21.4

Notices

.  Any notice or invoice required or authorized to be given hereunder or any
other communications between the Parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall be served
personally or by reputable next Business Day express courier service or by
facsimile transmission addressed to the relevant Party at the address stated
below or at any other address notified by that Party to the other as its address
for service.  Any notice so given personally shall be deemed to have been served
on delivery, any notice so given by express courier service shall be deemed to
have been served the next Business Day after the same shall have been delivered
to the relevant courier, and any notice so given by facsimile transmission shall
be deemed to have been served on transmission and receipt of confirmation of
successful transmission during normal business hours.  As proof of such service
it shall be sufficient to produce a receipt showing personal service, the
receipt of a reputable courier company showing the correct address of the
addressee or an activity report of the sender’s facsimile machine showing the
confirmation of successful transmission.

The Parties’ addresses for notice and service are:

To Buyer:

Madison Gas and Electric Company
133 South Blair Street

Madison, WI  53703

Attention:  Gregory A. Bollom, Assistant Vice President – Energy Planning

Telephone:  (608) 252-4748

Facsimile:  (608) 252-7098

 

 

To Supplier:

Vestas-American Wind Technology, Inc.

1881 SW Naito Parkway, Ste. 100

Portland, OR 97201

Attention: President

Telephone: (503) 327-2000

Facsimile:  (503) 327-2001




21.5

Governing Law

.  This Agreement and all matters arising hereunder or in connection herewith
shall be governed by, interpreted under, construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of law
principles (other than Section 5-1401 of the New York General Obligations Law).

21.6

Consent to Jurisdiction

.  Each of the Parties hereby irrevocably consents and agrees that any legal
action or proceedings brought to enforce any arbitral award granted pursuant to
 may be brought in the United States or New York state courts located in the
borough of Manhattan, City of New York and by execution and delivery of this
Agreement, each of the Parties hereby (i) accepts the jurisdiction of the
foregoing courts for purposes of enforcement of any such arbitral award, (ii)
irrevocably agrees to be bound by any final judgment (after any appeal) of any
such court with respect thereto, and (iii) irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceedings with respect hereto brought
in any such court, and further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceedings brought in
any such court has been brought in an inconvenient forum.  Each of the Parties
agrees that a final judgment (after any appeal) in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner to the extent provided by law.

21.7

Amendments

.  This Agreement may be modified or amended only by an instrument in writing
signed by the Parties hereto.

21.8

Entire Agreement

.  This Agreement and the other Contract Documents contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous discussions, agreements and
commitments between the Parties with respect thereto, and any prior and
contemporaneous confidentiality agreements executed by the Parties in respect of
the transactions contemplated by this Agreement and the other Contract
Documents, and there are no agreements or understandings between the Parties
respecting the subject matter hereof or thereof, whether oral or written, other
than those set forth herein or therein and neither Party has relied upon any
representation, express or implied not contained in this Agreement.

21.9

Certain Expenses

.  If Supplier incurs any out-of-pocket cost or expense (including attorneys’
fees) in connection with any collateral assignment to or cooperation with any
Financing Party, Buyer shall pay Supplier for such reasonable costs and expenses
upon demand therefor.

21.10

Conflicting Provisions

.  In the event of any inconsistencies between this Agreement and the other
Contract Documents, the following order of precedence in the interpretation
hereof or resolution of such conflict hereunder shall prevail:

(i)

duly authorized and executed Change Orders and written amendments to this
Agreement executed by both Parties, in reverse chronological order, with recent
Change Orders and written amendments having priority over earlier Change Orders
and written amendments.

(ii)

this Agreement;

(iii)

the Warranty Agreement;

(iv)

the Service Agreement;

(v)

the Exhibits hereto; and

(vi)

drawings produced and delivered pursuant hereto (in respect of which, precedence
shall be given to drawings of a larger scale over those of smaller, figured
dimensions on the drawings shall control over scaled dimensions, and noted
materials shall control over undimensioned graphic indications).

21.11

No Partnership Created

.  Supplier is an independent contractor and nothing contained herein shall be
construed as constituting any relationship with Buyer other than that of
purchaser and independent contractor, nor shall it be construed as creating any
relationship whatsoever between Buyer and Supplier, including employer/employee,
partners or joint venture parties.

21.12

Survival

.  All provisions of this Agreement that are expressly or by implication to come
into or continue in force and effect after the expiration or termination of this
Agreement shall remain in effect and be enforceable following such expiration or
termination.  The provisions of this  shall survive expiration or termination of
this Agreement.

21.13

Further Assurances

.  Supplier and Buyer agree to provide such information, execute and deliver any
instruments and documents and to take such other actions as may be necessary or
reasonably requested by the other Party which are not inconsistent with the
provisions of this Agreement and which do not involve the assumptions of
obligations other than those provided for in this Agreement, in order to give
full effect to this Agreement and to carry out the intent of this Agreement.
 Until such time as a debt or equity financing with respect to the Project shall
be in place, all references herein to the Financing Party, and all requirements
for the concurrence, consent or approval of any such Party for any action or
inaction hereunder, shall be of no force and effect.

21.14

Counterparts

.  This Agreement may be executed by the Parties in one or more counterparts,
all of which taken together, shall constitute one and the same instrument.  The
facsimile signatures of the Parties shall be deemed to constitute original
signatures, and facsimile copies hereof shall be deemed to constitute duplicate
originals.

21.15

NO IMPLIED WARRANTIES

.  THE WARRANTIES OF SUPPLIER SET FORTH IN THIS AGREEMENT, THE SERVICE AGREEMENT
AND IN THE WARRANTY AGREEMENT ARE SUPPLIER’S SOLE AND EXCLUSIVE WARRANTIES AND
ARE MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND SUPPLIER MAKES
NO OTHER WARRANTIES TO BUYER, EITHER EXPRESS OR IMPLIED, FOR PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM, USAGE OR OTHERWISE.
 THERE ARE NO OTHER WARRANTIES, AGREEMENTS, ORAL OR WRITTEN, OR UNDERSTANDINGS
THAT EXTEND BEYOND THOSE SET FORTH HEREIN, IN THE SERVICE AGREEMENT AND IN THE
WARRANTY AGREEMENT, AND NO OTHER WARRANTY, ORAL OR WRITTEN, WHICH MIGHT HAVE
BEEN GIVEN BY AN EMPLOYEE, AGENT OR REPRESENTATIVE OF SUPPLIER IS AUTHORIZED BY
SUPPLIER.

21.16

Headings

.  The headings to Articles, Sections and Exhibits of this Agreement are for
ease of reference only and in no way define, describe, extend or limit the scope
of intent of this Agreement or the intent of any provision contained herein.
 Similarly, the references to “Buyer” and “Supplier” in this Agreement are
shorthand used for convenience only, and shall not alter the fact that
Vestas-American Wind Technology, Inc. is licensing, not selling, the Licensed
Material to Madison Gas and Electric Company, in accordance with .

21.17

No Rights in Third Parties

.  Except as otherwise expressly provided herein, this Agreement and all rights
hereunder are intended for the sole benefit of the Parties hereto and shall not
imply or create any rights on the part of, or obligations to, any other Person.

21.18

Severability

.  The invalidity of one or more phrases, sentences, clauses, Sections or
Articles contained in this Agreement shall not affect the validity of the
remaining portions of this Agreement so long as the material purposes of this
Agreement can be determined and effectuated.

21.19

Joint Effort

.  Preparation of this Agreement has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.  Any rule of construction that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement, or any amendments or Exhibits hereto.

21.20

Effectiveness

.  This Agreement shall be effective on, and shall be binding upon, the Parties
hereto upon the full execution and delivery of this Agreement, as of the
Effective Date.

21.21

English Language Documents

.  Any document, manual, certificate or notice required or authorized to be
given hereunder for the operation of the Project shall be provided in the
English language.

21.22

Notices, Consents and Approvals in Writing

.  Except as otherwise expressly provided herein, any consents, authorizations,
notices and approvals contemplated herein shall be in writing.




[SIGNATURES FOLLOW]





IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized representatives of Buyer and Supplier as of the date first written
above.

VESTAS-AMERICAN WIND TECHNOLOGY, INC., a California corporation




By: /s/ Jens Solby

Name:  Jens Solby

Title:  President







By: /s/ Stephen Wieland

Name:  Stephen Wieland

Title:  Business Development Manager

MADISON GAS AND ELECTRIC COMPANY, a Wisconsin corporation





By: /s/ Scott A. Neitzel

Name:  Scott Neitzel

Title:  Vice President – Energy Supply






